Exhibit 10.2

 

--------------------------------------------------------------------------------

SALE AND SERVICING AGREEMENT

by and between

CAPITAL ONE PRIME AUTO RECEIVABLES TRUST 2007-1

as Issuer

CAPITAL ONE AUTO RECEIVABLES, LLC,

as Seller

CAPITAL ONE AUTO FINANCE, INC.,

as Servicer

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Indenture Trustee

Dated as of June 28, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

   DEFINITIONS AND USAGE   

SECTION 1.1

  

Definitions

   1

SECTION 1.2

  

Other Interpretive Provisions

   1

ARTICLE II

   CONVEYANCE OF TRANSFERRED ASSETS    2

SECTION 2.1

  

Conveyance of Transferred Assets

   2

SECTION 2.2

  

Representations and Warranties of the Seller as to Each Receivable

   2

SECTION 2.3

  

Repurchase upon Breach

   2

SECTION 2.4

  

Custody of Receivable Files

   3

SECTION 2.5

  

Funding Events

   5

ARTICLE III

   ADMINISTRATION AND SERVICING OF RECEIVABLES AND TRUST PROPERTY    6

SECTION 3.1

  

Duties of Servicer

   6

SECTION 3.2

  

Collection of Receivable Payments

   7

SECTION 3.3

  

Repossession of Financed Vehicles

   8

SECTION 3.4

  

Maintenance of Security Interests in Financed Vehicles

   8

SECTION 3.5

  

Covenants of Servicer

   8

SECTION 3.6

  

Purchase of Receivables Upon Breach

   9

SECTION 3.7

  

Servicing Fee

   9

SECTION 3.8

  

Servicer’s Certificate

   9

SECTION 3.9

  

Annual Officer’s Certificate; Notice of Servicer Termination Event

   9

SECTION 3.10

  

Annual Servicing Report of Independent Public Accountants

   10

SECTION 3.11

  

Servicer Expenses

   10

SECTION 3.12

  

1934 Act Filings

   10

ARTICLE IV

   DISTRIBUTIONS; ACCOUNTS STATEMENTS TO THE RESIDUAL INTERESTHOLDERS AND THE
NOTEHOLDERS    10

SECTION 4.1

  

Establishment of Accounts

   10

SECTION 4.2

  

Remittances

   13

SECTION 4.3

  

Additional Deposits and Payments

   13

SECTION 4.4

  

Distributions

   14

SECTION 4.5

  

Net Deposits

   15

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

SECTION 4.6

  

Statements to Residual Interestholders and Noteholders

   15

SECTION 4.7

  

No Duty to Confirm

   17

SECTION 4.8

  

Interest Rate Swap Agreement

   17

ARTICLE V

   THE SELLER    19

SECTION 5.1

  

Representations and Warranties of Seller

   19

SECTION 5.2

  

Liability of the Seller; Indemnities

   20

SECTION 5.3

  

Merger or Consolidation of, or Assumption of the Obligations of, Seller

   21

SECTION 5.4

  

Limitation on Liability of Seller and Others

   22

SECTION 5.5

  

Seller May Own Notes

   22

SECTION 5.6

  

Sarbanes-Oxley Act Requirements

   22

SECTION 5.7

  

Compliance with Organizational Documents

   22

SECTION 5.8

  

Perfection Representations, Warranties and Covenants

   22

ARTICLE VI

   THE SERVICER    23

SECTION 6.1

  

Representations of Servicer

   23

SECTION 6.2

  

Indemnities of Servicer

   24

SECTION 6.3

  

Merger or Consolidation of, or Assumption of the Obligations of, Servicer

   25

SECTION 6.4

  

Limitation on Liability of Servicer and Others

   26

SECTION 6.5

  

Delegation of Duties

   27

SECTION 6.6

  

COAF Not to Resign as Servicer

   27

SECTION 6.7

  

Servicer May Own Notes

   27

ARTICLE VII

   TERMINATION OF SERVICER    27

SECTION 7.1

  

Termination of Servicer

   27

SECTION 7.2

  

Notification to Noteholders

   28

ARTICLE VIII

  

OPTIONAL PURCHASE

   29

SECTION 8.1

  

Optional Purchase of Trust Estate

   29 ARTICLE IX    MISCELLANEOUS PROVISIONS    29

SECTION 9.1

  

Amendment

   29

SECTION 9.2

  

Protection of Title

   30

SECTION 9.3

  

Other Liens or Interests

   31

SECTION 9.4

  

Transfers Intended as Sale; Security Interest

   32

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

SECTION 9.5

  

Information Requests

   33

SECTION 9.6

  

Notices, Etc

   33

SECTION 9.7

  

Choice of Law

   33

SECTION 9.8

  

Headings

   33

SECTION 9.9

  

Counterparts

   33

SECTION 9.10

  

Waivers

   33

SECTION 9.11

  

Entire Agreement

   34

SECTION 9.12

  

Severability of Provisions

   34

SECTION 9.13

  

Binding Effect

   34

SECTION 9.14

  

Acknowledgment and Agreement

   34

SECTION 9.15

  

Cumulative Remedies

   34

SECTION 9.16

  

Nonpetition Covenant

   34

SECTION 9.17

  

Submission to Jurisdiction; Waiver of Jury Trial

   34

SECTION 9.18

  

Limitation of Liability

   35

SECTION 9.19

  

Third-Party Beneficiaries

   36

SECTION 9.20

  

Limitation of Rights

   36

SECTION 9.21

  

Regulation AB

   36

SECTION 9.22

  

Information to Be Provided by the Indenture Trustee

   36

Schedule I

   Representations and Warranties with Respect to the Receivables   

Schedule II

   Notice Addresses   

Exhibit A

   Form of Notice of Funding Date   

Exhibit B

   Form of Joint Officer’s Certificate   

Exhibit C

   Form of Assignment Pursuant to Sale and Servicing Agreement   

Exhibit D

   Perfection Representations, Warranties and Covenants   

Exhibit E

   Servicing Criteria to be Addressed in Indenture Trustee’s Assessment of
Compliance   

Exhibit F

   Form of Indenture Trustee’s Annual Certification   

Exhibit G-1

   Form of Seller Re-Assignment   

Exhibit G-2

   Form of Seller Cross Receipt   

Exhibit H-1

   Form of Servicer Re-Assignment   

Exhibit H-2

   Form of Servicer Cross Receipt   

Appendix A

   Definitions   

 

iii



--------------------------------------------------------------------------------

SALE AND SERVICING AGREEMENT, dated as of June 28, 2007 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), by and between CAPITAL ONE PRIME AUTO RECEIVABLES TRUST 2007-1, a
Delaware statutory trust (the “Issuer”), CAPITAL ONE AUTO RECEIVABLES, LLC, a
Delaware limited liability company, as seller (the “Seller”), CAPITAL ONE AUTO
FINANCE, INC., a Texas corporation (“COAF”), as servicer (in such capacity, the
“Servicer”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, a banking corporation
organized under the laws of the state of New York, as indenture trustee (the
“Indenture Trustee”).

WHEREAS, the Issuer desires to purchase from the Seller a portfolio of motor
vehicle receivables, including motor vehicle retail installment loans that are
secured by new and used automobiles, light-duty trucks and motorcycles;

WHEREAS, the Seller is willing to sell such portfolio of motor vehicle
receivables and related property to the Issuer; and

WHEREAS, COAF is willing to service such motor vehicle receivables and related
property on behalf of the Issuer;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

SECTION 1.1 Definitions. Except as otherwise specified herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A hereto, which also contains rules as to usage that are
applicable herein.

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under generally accepted accounting principles; (b) terms defined in Article 9
of the UCC as in effect in the relevant jurisdiction and not otherwise defined
in this Agreement are used as defined in that Article; (c) the words “hereof,”
“herein” and “hereunder” and words of similar import refer to this Agreement as
a whole and not to any particular provision of this Agreement; (d) references to
any Article, Section, Schedule, Appendix or Exhibit are references to Articles,
Sections, Schedules, Appendices and Exhibits in or to this Agreement and
references to any paragraph, subsection, clause or other subdivision within any
Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (e) the term “including” means
“including without limitation”; (f) except as otherwise expressly provided
herein, references to any law or regulation refer to that law or regulation as
amended from time to time and include any successor law or regulation; (g)
references to any Person include that Person’s successors and assigns; and (h)
headings are for purposes of reference only and shall not otherwise affect the
meaning or interpretation of any provision hereof.



--------------------------------------------------------------------------------

ARTICLE II

CONVEYANCE OF TRANSFERRED ASSETS

SECTION 2.1 Conveyance of Transferred Assets. (a) In consideration of the
Issuer’s sale and delivery to, or upon the order of, the Seller of all of the
Notes and the Residual Interest on the Closing Date, the Seller does hereby
irrevocably sell, transfer, assign and otherwise convey to the Issuer without
recourse (subject to the obligations herein) all right, title and interest of
the Seller, whether now owned or hereafter acquired, in, to and under the
Initial Transferred Assets, identified in an Assignment substantially in the
form of Exhibit C delivered on the Closing Date. The sale, transfer, assignment
and conveyance made hereunder does not constitute and is not intended to result
in an assumption by the Issuer of any obligation of the Seller or the
Originators to the Obligors or any other Person in connection with the
Receivables or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.

(b) In consideration of the payment of the Receivables Purchase Price from the
Pre-Funding Account, on each Funding Date the Seller does hereby sell, transfer,
assign, and otherwise convey to the Issuer without recourse (subject to the
obligations herein) all right, title and interest of the Seller, whether now
owned or hereafter acquired, in, to and under the Subsequent Transferred Assets,
identified in an Assignment substantially in the form of Exhibit C delivered on
such Funding Date. The purchase of the Subsequent Transferred Assets on each
Funding Date shall be made in accordance with the Purchase Agreement and this
Agreement. The sale, transfer, assignment and conveyance made hereunder does not
constitute and is not intended to result in an assumption by the Issuer of any
obligation of the Seller or the Originators to the Obligors or any other Person
in connection with the Receivables or the other assets and properties conveyed
hereunder or any agreement, document or instrument related thereto.

SECTION 2.2 Representations and Warranties of the Seller as to Each Receivable.
On the date hereof, with respect to the Initial Receivables, or on each Funding
Date, with respect to the Subsequent Receivables, the Seller hereby makes the
representations and warranties set forth on Schedule I to the Issuer and the
Indenture Trustee as to the Initial Receivables and Subsequent Receivables, as
applicable, sold, transferred, assigned, and otherwise conveyed to the Issuer
under this Agreement on which such representations and warranties the Issuer
relies in acquiring the Receivables. The representations and warranties as to
each Receivable shall survive the Grant of the Receivables by the Issuer to the
Indenture Trustee pursuant to the Indenture. Notwithstanding any statement to
the contrary contained herein or in any other Transaction Document, the Seller
shall not be required to notify any insurer with respect to any Insurance Policy
obtained by an Obligor.

SECTION 2.3 Repurchase upon Breach. Upon discovery by any party hereto of a
breach of any of the representations and warranties set forth in Section 2.2
with respect to any Receivable at the time such representations and warranties
were made which materially and

 

2



--------------------------------------------------------------------------------

adversely affects the interests of the Issuer or the Noteholders in such
Receivable, the party discovering such breach shall give prompt written notice
thereof to the other parties hereto; provided, that delivery of the Servicer’s
Certificate shall be deemed to constitute prompt notice by the Servicer and the
Issuer of such breach; provided, further, that the failure to give such notice
shall not affect any obligation of the Seller hereunder. If the breach
materially and adversely affects the interests of the Issuer or the Noteholders
in such Receivable, then the Seller shall either (a) correct or cure such breach
or (b) repurchase such Receivable from the Issuer, in either case on or before
the Payment Date following the end of the Collection Period which includes the
60th day after the date the Seller became aware of or was notified of such
breach. Any such breach or failure will not be deemed to have a material and
adverse effect if such breach or failure does not affect the ability of the
Issuer to receive and retain timely payment in full on such Receivable. Any such
purchase by the Seller shall be at a price equal to the Repurchase Price. In
consideration for such repurchase, the Seller shall make (or shall cause to be
made) a payment to the Issuer equal to the Repurchase Price by depositing such
amount into the Collection Account prior to noon, New York City time on the date
of such repurchase. Upon payment of such Repurchase Price by the Seller, the
Issuer and the Indenture Trustee shall release and shall execute and deliver a
Seller Re-Assignment and Seller Cross Receipt substantially in the forms of
Exhibit G-1 and G-2, respectively, and any such other instruments of release,
transfer or assignment, in each case without recourse or representation, as may
be reasonably requested by the Seller to evidence such release, transfer or
assignment or more effectively vest in the Seller or its designee all of the
Issuer’s and Indenture Trustee’s rights in any Receivable and related
Transferred Assets repurchased pursuant to this Section 2.3. It is understood
and agreed that the right to cause the Seller to repurchase (or to enforce the
obligations of COAF under the Purchase Agreement to repurchase) any Receivable
as described above shall constitute the sole remedy respecting such breach
available to the Issuer and the Indenture Trustee. Neither the Owner Trustee nor
the Indenture Trustee will have any duty to conduct an affirmative investigation
as to the occurrence of any condition requiring the repurchase of any Receivable
pursuant to this Section 2.3.

SECTION 2.4 Custody of Receivable Files.

(a) Custody. The Issuer and the Indenture Trustee, upon the execution and
delivery of this Agreement, hereby revocably appoint the Servicer, and the
Servicer hereby accepts such appointment, to act as the agent of the Issuer and
the Indenture Trustee as custodian of the following documents or instruments,
which are hereby or will hereby be constructively delivered to the Indenture
Trustee (or its agent or designee), as pledgee of the Issuer pursuant to the
Indenture with respect to each Receivable (but only to the extent applicable to
such Receivable and only to the extent held in tangible paper form or electronic
form) (the “Receivable Files”):

 

  (i) the fully executed original, electronically authenticated original or
authoritative copy of the Contract (in each case within the meaning of the UCC)
related to such Receivable, including any written amendments or extensions
thereto;

 

  (ii) the original credit application or a photocopy thereof to the extent held
in paper form;

 

3



--------------------------------------------------------------------------------

  (iii) the original Certificate of Title or, if not yet received, evidence that
an application therefore has been submitted with the appropriate authority, a
guaranty of title from a dealer or such other document (electronic or otherwise,
as used in the applicable jurisdiction) that the Servicer keeps on file, in
accordance with its Customary Servicing Practices, evidencing the security
interest of the related Originator in the Financed Vehicle; provided, however,
that in lieu of being held in the Receivable File, the Certificate of Title may
be held by a third party service provider engaged by the Servicer to obtain
and/or hold Certificates of Title; and

 

  (iv) any and all other documents that the Servicer keeps on file, in
accordance with its Customary Servicing Practices, relating to a Receivable, an
Obligor or a Financed Vehicle.

(b) Safekeeping. The Servicer, in its capacity as custodian, shall hold the
Receivable Files for the benefit of the Issuer and the Indenture Trustee. In
performing its duties as custodian, the Servicer shall act in accordance with
its Customary Servicing Practices. In accordance with its Customary Servicing
Practices, the Servicer will conduct, or cause to be conducted, periodic audits
of the Receivable Files held by it under this Agreement, and of the related
accounts, records, and computer systems, in such a manner as would enable the
Issuer or the Indenture Trustee to verify the accuracy of the Servicer’s record
keeping. The Servicer will promptly report to the Issuer and the Indenture
Trustee any failure on its part to hold a material portion of the Receivable
Files and maintain its accounts, records, and computer systems as herein
provided or promptly take appropriate action to remedy any such failure. Nothing
herein will be deemed to require an initial review or any periodic review by the
Issuer or the Indenture Trustee of the Receivable Files. The Servicer may, in
accordance with its Customary Servicing Practices: (i) maintain all or a portion
of the Receivable Files in electronic form, (ii) maintain custody of all or any
portion of the Receivable Files with one or more of its agents or designees, and
(iii) with respect to those Receivables the form of which consists in part of a
check to be endorsed by the Obligor, maintain either an image of such endorsed
check or such other information or records evidencing such endorsement as
permitted or provided by clearing house rules, rules and regulations of the
Federal Reserve Board, or other established systems for the transmission of
payments within the banking system.

(c) Maintenance of and Access to Records. The Servicer will maintain each
Receivable File at one of its offices in the United States, or at such other
location as specified to the Issuer and the Indenture Trustee by written notice
not later than ninety (90) days after any change in location (it being
understood that the Receivable Files, or any part thereof, may be maintained at
the offices of any Person to whom the Servicer has delegated responsibilities in
accordance with Section 6.5). The Servicer will make available to the Issuer and
the Indenture Trustee or their duly authorized representatives, attorneys or
auditors a list of locations of the Receivable Files upon request. The Servicer
will provide access to the Receivable Files, and the related accounts records,
and computer systems maintained by the Servicer at such times as the Issuer or
the Indenture Trustee direct, but only upon reasonable notice and during the
normal business hours at the respective offices of the Servicer.

 

4



--------------------------------------------------------------------------------

(d) Release of Documents. Upon written instructions from the Indenture Trustee,
the Servicer will release or cause to be released any document in the Receivable
Files to the Indenture Trustee, the Indenture Trustee’s agent or the Indenture
Trustee’s designee, as the case may be, at such place or places as the Indenture
Trustee may designate, as soon thereafter as is practicable. Any document so
released will be handled by the Indenture Trustee with due care and returned to
the Servicer for safekeeping as soon as the Indenture Trustee or its agent or
designee, as the case may be, has no further need therefor.

(e) Instructions; Authority to Act. All instructions from the Indenture Trustee
will be in writing and signed by an Authorized Officer of the Indenture Trustee,
and the Servicer will be deemed to have received proper instructions with
respect to the Receivable Files upon its receipt of such written instructions.

(f) Custodian’s Indemnification. Subject to Section 6.2, the Servicer as
custodian will indemnify the Issuer and the Indenture Trustee for any and all
liabilities, obligations, losses, compensatory damages, payments, costs, or
expenses of any kind whatsoever that may be imposed on, incurred by or asserted
against the Issuer or the Indenture Trustee as the result of any improper act or
omission in any way relating to the maintenance and custody by the Servicer as
custodian of the Receivable Files; provided, however, that the Servicer will not
be liable to (i) the Indenture Trustee or the Issuer for any portion of any such
amount resulting from the willful misconduct, bad faith or negligence of the
Indenture Trustee or the Issuer, respectively, or (ii) the Indenture Trustee for
any portion of any such amount resulting from the failure of the Indenture
Trustee, the Indenture Trustee’s agent or the Indenture Trustee’s designee to
handle with due care any Certificate of Title or other document released to the
Indenture Trustee, the Indenture Trustee’s agent or the Indenture Trustee’s
designee pursuant to Section 2.4(d).

(g) Effective Period and Termination. The Servicer’s appointment as custodian
will become effective as of the Initial Cut-Off Date and will continue in full
force and effect until terminated pursuant to this Section. If COAF resigns as
Servicer in accordance with the provisions of this Agreement or if all of the
rights and obligations of the Servicer have been terminated under Section 7.1,
the appointment of the Servicer as custodian hereunder may be terminated by the
Indenture Trustee, or by the Noteholders of Notes evidencing not less than a
majority of the Note Balance of the Controlling Class, in the same manner as the
Indenture Trustee or such Noteholders may terminate the rights and obligations
of the Servicer under Section 7.1. After any termination of such appointment,
the Servicer will promptly deliver to the Indenture Trustee or the Indenture
Trustee’s agent the Receivable Files and the related accounts and records
maintained by the Servicer at such place or places as the Indenture Trustee may
reasonably designate.

SECTION 2.5 Funding Events.

(a) A funding event (each, a “Funding Event”) shall occur upon a Funding Date
and in accordance with the requirements of this Section.

(b) During the Funding Period, the Issuer shall, on the Funding Dates,
(i) acquire Subsequent Transferred Assets from the Seller pursuant to
Section 2.1(b) (and the Seller shall

 

5



--------------------------------------------------------------------------------

have acquired the related Subsequent Purchased Assets from COAF pursuant to the
Purchase Agreement) and (ii) Grant all of the Issuer’s right, title and interest
in, to and under such Subsequent Transferred Assets to the Indenture Trustee for
the benefit of the Holders of the Notes and the Swap Counterparty. Such
Subsequent Transferred Assets shall be acquired at the option of the Issuer upon
instruction from the Servicer; provided that such Subsequent Transferred Assets
may not be acquired through the Pre-Funding Account if the effect of such
acquisition would be to (i) reduce the weighted average contract rate of the
Receivables included in the Transferred Assets to less than 7.54%, (ii) increase
the weighted average remaining term to maturity of the Receivables included in
the Transferred Assets to greater than 55 months or (iii) increase the portion
of the Receivables included in the Transferred Assets due from Obligors having a
billing address in any given state to a level greater than 10% of the aggregate
Principal Balance of the Receivables (except with respect to California).

(c) The following procedures shall be followed to effect a Funding Event:

(i) COAF will package and forward or cause to be packaged and forwarded to the
Servicer (in the event that COAF is not the Servicer) the Receivable Files with
respect to each Subsequent Receivable.

(ii) At least three (3) days prior to the Funding Date, the Issuer shall
deliver, or cause to be delivered, to the Indenture Trustee and the Servicer a
Notice of Funding Date (substantially in the form of Exhibit A hereto);

(iii) On or prior to the Funding Date, the Issuer shall deliver, or cause to be
delivered, to the Indenture Trustee and the Servicer a joint Officer’s
Certificate of COAF, the Seller and the Issuer (substantially in the form of
Exhibit B hereto).

(d) Upon satisfaction of the above requirements, the Indenture Trustee will, on
the applicable Funding Date, withdraw from the Pre-Funding Account an amount
equal to the Receivables Purchase Price for the Subsequent Receivables acquired
on such Funding Date and shall forward such funds (less amounts required to be
deposited into the Reserve Account as described below) to the Seller (or to COAF
on behalf of the Seller) or its designee, in cash by federal wire transfer funds
pursuant to the Notice of Funding Date. The Indenture Trustee, on behalf of the
Seller, shall deposit into the Reserve Account from amounts which would
otherwise be released to the Seller from the Pre-Funding Account, an amount
equal to the Subsequent Reserve Account Deposit Amount for such Funding Date.

ARTICLE III

ADMINISTRATION AND SERVICING OF

RECEIVABLES AND TRUST PROPERTY

SECTION 3.1 Duties of Servicer.

(a) The Servicer is hereby appointed by the Issuer and authorized to act as
agent for the Issuer and in such capacity shall manage, service, administer and
make collections on the Receivables in accordance with its Customary Servicing
Practices, using the degree of skill and attention that the Servicer exercises
with respect to all comparable motor vehicle receivables

 

6



--------------------------------------------------------------------------------

that it services for itself or others. The Servicer’s duties will include
collection and posting of all payments, responding to inquiries of Obligors on
such Receivables, investigating delinquencies, sending invoices or payment
coupons to Obligors (if applicable), reporting any required tax information to
Obligors, accounting for Collections and furnishing monthly and annual
statements to the Indenture Trustee with respect to distributions. The Servicer
hereby accepts such appointment and authorization and agrees to perform the
duties of Servicer with respect to the Receivables set forth herein.

(b) The Servicer will follow its Customary Servicing Practices and will have
full power and authority to do any and all things in connection with such
managing, servicing, administration and collection that it may deem necessary or
desirable. Without limiting the generality of the foregoing, the Servicer is
hereby authorized and empowered to execute and deliver, on behalf of itself, the
Issuer, the Owner Trustee, the Indenture Trustee, the Noteholders, the Residual
Interestholders, or any of them, any and all instruments of satisfaction or
cancellation, or partial or full release or discharge, and all other comparable
instruments, with respect to such Receivables or to the Financed Vehicles
securing such Receivables. The Servicer is hereby authorized to commence, in its
own name or in the name of the Issuer, a legal proceeding to enforce a
Receivable or to commence or participate in any other legal proceeding
(including a bankruptcy proceeding) relating to or involving a Receivable, an
Obligor or a Financed Vehicle. If the Servicer commences a legal proceeding to
enforce a Receivable, the Issuer will thereupon be deemed to have automatically
assigned such Receivable to the Servicer solely for purposes of commencing or
participating in any such proceeding as a party or claimant, and the Servicer is
authorized and empowered by the Issuer to execute and deliver in the Servicer’s
name any notices, demands, claims, complaints, responses, affidavits or other
documents or instruments in connection with any such proceeding. If in any
enforcement suit or legal proceeding it is held that the Servicer may not
enforce a Receivable on the ground that it is not a real party in interest or a
holder entitled to enforce the Receivable, the Issuer will, at the Servicer’s
expense and direction, take steps to enforce the Receivable, including bringing
suit in its name or the name of the Indenture Trustee. The Issuer will furnish
the Servicer with any powers of attorney and other documents reasonably
necessary or appropriate to enable the Servicer to carry out its servicing and
administrative duties hereunder. The Servicer, at its expense, will obtain on
behalf of the Issuer all licenses, if any, required by the laws of any
jurisdiction to be held by the Issuer in connection with ownership of the
Receivables, and will make all filings and pay all fees as may be required in
connection therewith during the term hereof.

(c) The Servicer hereby agrees that upon its resignation and the appointment of
a successor Servicer hereunder, the Servicer will terminate its activities as
Servicer hereunder in accordance with Section 7.1, and, in any case, in a manner
which the Indenture Trustee reasonably determines will facilitate the transition
of the performance of such activities to such successor Servicer, and the
Servicer shall cooperate with and assist such successor Servicer.

SECTION 3.2 Collection of Receivable Payments. The Servicer will make reasonable
efforts to collect all payments called for under the terms and provisions of the
Receivables as and when the same become due in accordance with its Customary
Servicing Practices. Subject to Section 3.5, the Servicer may grant extensions,
rebates, deferrals, amendments, modifications or adjustments with respect to any
Receivable in accordance with its

 

7



--------------------------------------------------------------------------------

Customary Servicing Practices; provided, however, that if the Servicer extends
the date for final payment by the Obligor of any Receivable beyond the last day
of the Collection Period immediately prior to the Class B Final Scheduled
Payment Date, it will promptly purchase such Receivable in the manner provided
in Section 3.6. The Servicer may in its discretion waive any late payment charge
or any other fees that may be collected in the ordinary course of servicing a
Receivable. Notwithstanding anything in this Agreement to the contrary, the
Servicer may refinance any Receivable by accepting a new promissory note from
the related Obligor and depositing the full outstanding Principal Balance of
such Receivable into the Collection Account. The receivable created by such
refinancing shall not be property of the Issuer.

SECTION 3.3 Repossession of Financed Vehicles. On behalf of the Issuer, the
Servicer will use commercially reasonable efforts, consistent with its Customary
Servicing Practices, to repossess or otherwise convert the ownership of and
liquidate the Financed Vehicle securing any Receivable as to which the Servicer
has determined eventual payment in full is unlikely; provided, however, that the
Servicer may elect not to repossess a Financed Vehicle if in its sole discretion
it determines that repossession will not increase the amounts described in
clauses (a) through (c) of the definition of Liquidation Proceeds by an amount
greater than the expense of such repossession or that the proceeds ultimately
recoverable with respect to such Receivable would be increased by forbearance.
The Servicer will follow such Customary Servicing Practices as it deems
necessary or advisable in selling the Financed Vehicle at public or private
sale. The foregoing will be subject to the provision that, in any case in which
the Financed Vehicle has suffered damage, the Servicer shall not be required to
expend funds in connection with the repair or the repossession of such Financed
Vehicle unless it determines in its sole discretion that such repair and/or
repossession will increase the amounts described in clauses (a) through (c) of
the definition of Liquidation Proceeds with respect to such Financed Vehicle by
an amount greater than the amount of such expenses.

SECTION 3.4 Maintenance of Security Interests in Financed Vehicles. The Servicer
will, in accordance with its Customary Servicing Practices, take such steps as
are necessary to maintain perfection of the security interest created by each
Receivable in the related Financed Vehicle. The Issuer hereby authorizes the
Servicer to take such steps as are necessary to re-perfect such security
interest on behalf of the Issuer and the Indenture Trustee in the event of the
relocation of a Financed Vehicle or for any other reason.

SECTION 3.5 Covenants of Servicer. The Servicer will not (i) release the
Financed Vehicle securing each such Receivable from the security interest
granted by such Receivable in whole or in part except in the event of payment in
full by or on behalf of the Obligor thereunder or payment in full less a
deficiency amount which the Servicer would not attempt to collect in accordance
with its Customary Servicing Practices or in connection with repossession or
except as may be required by an insurer in order to receive proceeds from any
Insurance Policy covering such Financed Vehicle or (ii) reduce the Contract Rate
with respect to any Receivable other than as required by applicable law or (iii)
reduce the Principal Balance with respect to any Receivable other than (A) as
required by applicable law, (B) in accordance with its Customary Servicing
Practices, in connection with a settlement in the event the Receivable becomes a
Defaulted Receivable or (C) in accordance with its Customary Servicing
Practices, in connection with a Cram Down Loss relating to such Receivable.

 

8



--------------------------------------------------------------------------------

SECTION 3.6 Purchase of Receivables Upon Breach. Upon discovery by any party
hereto of a breach of any of the covenants set forth in Section 3.2, 3.3, 3.4 or
3.5 which materially and adversely affects the interests of the Issuer or the
Noteholders in any Receivable, the party discovering such breach shall give
prompt written notice thereof to the other parties hereto; provided, that the
delivery of the Servicer’s Certificate shall be deemed to constitute prompt
notice by the Servicer and the Issuer of such breach; provided, further, that
the failure to give such notice shall not affect any obligation of the Servicer
under this Section 3.6. If the breach materially and adversely affects the
interest of the Issuer or the Noteholders in such Receivable, then the Servicer
shall either (a) correct or cure such breach or (b) purchase such Receivable
from the Issuer, in either case on or before the Payment Date following the end
of the Collection Period which includes the 60th day after the date the Servicer
became aware or was notified of such breach. Any such breach or failure will not
be deemed to have a material and adverse effect if such breach or failure does
not affect the ability of the Issuer to receive and retain timely payment in
full on such Receivable. Any such purchase by the Servicer shall be at a price
equal to the Repurchase Price. In consideration for such repurchase, the
Servicer shall make (or shall cause to be made) a payment to the Issuer equal to
the Repurchase Price by depositing such amount into the Collection Account prior
to noon, New York City time on the date of such repurchase. Upon payment of such
Repurchase Price by the Servicer, the Issuer and the Indenture Trustee shall
release and shall execute and deliver a Servicer Re-Assignment and Servicer
Cross Receipt substantially in the forms of Exhibit H-1 and H-2, respectively,
and any such other instruments of release, transfer or assignment, in each case
without recourse or representation, as may be reasonably requested by the
Servicer to evidence such release, transfer or assignment or more effectively
vest in the Servicer or its designee all of the Issuer’s and Indenture Trustee’s
rights in any Receivable and related Transferred Assets repurchased pursuant to
this Section 3.6. It is understood and agreed that the obligation of the
Servicer to purchase any Receivable as described above shall constitute the sole
remedy respecting such breach available to the Issuer and the Indenture Trustee.

SECTION 3.7 Servicing Fee. On each Payment Date, the Issuer shall pay to the
Servicer the Servicing Fee in accordance with Section 4.4 for the immediately
preceding Collection Period as compensation for its services. In addition, the
Servicer will be entitled to retain all Supplemental Servicing Fees.

SECTION 3.8 Servicer’s Certificate. On the Determination Date preceding each
Payment Date, the Servicer shall deliver to the Indenture Trustee and each
Paying Agent, with a copy to each of the Rating Agencies and the Swap
Counterparty, a Servicer’s Certificate containing all information necessary to
make the payments, transfers and distributions pursuant to Sections 4.3 and 4.4
on such Payment Date, together with the written statements to be furnished by
the Indenture Trustee to the Noteholders pursuant to Section 4.6 hereof and
Section 6.6 of the Indenture. At the sole option of the Servicer, each
Servicer’s Certificate may be delivered in electronic format or hard copy
format.

SECTION 3.9 Annual Officer’s Certificate; Notice of Servicer Termination Event.
(a) The Servicer will deliver to the Rating Agencies, the Issuer, the Indenture
Trustee and the Swap Counterparty, on or before March 30 of each year, beginning
on March 30, 2008, an Officer’s Certificate of the Servicer (with appropriate
insertions) providing such information as is required under Item 1123 of
Regulation AB.

 

9



--------------------------------------------------------------------------------

(b) The Servicer will deliver to the Issuer, the Indenture Trustee, the Swap
Counterparty and each Rating Agency promptly after having obtained knowledge
thereof, but in no event later than five (5) Business Days after having obtained
such knowledge, written notice in an Officer’s Certificate of any event which
with the giving of notice or lapse of time, or both, would become a Servicer
Termination Event.

(c) The Servicer will deliver to the Issuer, on or before March 30 of each year,
beginning on March 30, 2008, a report regarding the Servicer’s assessment of
compliance with the Servicing Criteria during the immediately preceding calendar
year, as required under paragraph (b) of Rule 13a-18, Rule 15d-18 of the
Exchange Act and Item 1122 of Regulation AB.

SECTION 3.10 Annual Servicing Report of Independent Public Accountants. On or
before the 90th day following the end of each fiscal year, beginning with the
fiscal year ending December 31, 2007, the Servicer shall cause a firm of
nationally recognized independent public accountants (who may also render other
services to the Servicer, the Seller or their respective Affiliates) to furnish
to the Indenture Trustee, the Servicer, the Seller, the Swap Counterparty and
each Rating Agency each attestation report on assessments of compliance with the
Servicing Criteria with respect to the Servicer or any affiliate thereof during
the related fiscal year delivered by such accountants pursuant to paragraph (c)
of Rule 13a-18 or Rule 15d-18 of the Exchange Act and Item 1122 of Regulation
AB. The certification required by this paragraph may be replaced by any similar
certification using other procedures or attestation standards which are now or
in the future in use by servicers of comparable motor vehicle receivables.

SECTION 3.11 Servicer Expenses. The Servicer will be required to pay all
expenses (other than expenses described in the definition of Liquidation
Proceeds) incurred by it in connection with its activities hereunder, including
fees and disbursements of the Indenture Trustee, Owner Trustee (in accordance
with Section 8.1 of the Trust Agreement), independent accountants, taxes imposed
on the Servicer and expenses incurred in connection with distributions and
reports to the Noteholders and the Residual Interestholders.

SECTION 3.12 1934 Act Filings. The Issuer hereby authorizes the Servicer and the
Seller, or either of them, to prepare, sign, certify and file any and all
reports, statements and information respecting the Issuer and/or the Notes
required to be filed pursuant to the Securities and Exchange Act of 1934, as
amended, and the rules thereunder.

ARTICLE IV

DISTRIBUTIONS; ACCOUNTS

STATEMENTS TO THE RESIDUAL INTERESTHOLDERS

AND THE NOTEHOLDERS

SECTION 4.1 Establishment of Accounts. (a) The Servicer shall cause to be
established:

 

  (i)

For the benefit of the Noteholders and the Swap Counterparty, in the name of the
Indenture Trustee, an Eligible Account (the “Collection Account”),

 

10



--------------------------------------------------------------------------------

 

bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Noteholders, which Eligible Account shall be
established by and maintained with the Indenture Trustee or its designee.

 

  (ii) For the benefit of the Noteholders and the Swap Counterparty, in the name
of the Indenture Trustee, an Eligible Account (the “Principal Distribution
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Noteholders, which Eligible Account
shall be established by and maintained with the Indenture Trustee or its
designee.

 

  (iii) For the benefit of the Noteholders and the Swap Counterparty, in the
name of the Indenture Trustee, an Eligible Account (the “Reserve Account”),
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Noteholders, which Eligible Account shall be
established by and maintained with the Indenture Trustee or its designee.

 

  (iv) For the benefit of the Noteholders and the Swap Counterparty, in the name
of the Indenture Trustee, an Eligible Account (the “Pre-Funding Account”),
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Noteholders, which Eligible Account shall be
established by and maintained with the Indenture Trustee or its designee.

(b) Funds on deposit in the Collection Account, the Pre-Funding Account, the
Reserve Account, the Principal Distribution Account and the Swap Termination
Payment Account (to the extent such account is established under Section 4.8(b))
(collectively, the “Trust Accounts”) shall be invested by the Indenture Trustee
in Eligible Investments selected in writing by the Servicer and of which the
Servicer provides notification (pursuant to standing instructions or otherwise);
provided that it is understood and agreed that neither the Servicer, the
Indenture Trustee nor the Issuer shall be liable for any loss arising from such
investment in Eligible Investments. If no such written investment direction is
provided to the Indenture Trustee by the Servicer, the Indenture Trustee shall
hold such funds on deposit in the Collection Account, the Principal Distribution
Account and the Reserve Account in WAMU LIBOR based Money Market Deposit
Accounts and such funds on deposit in the Pre-Funding Account in DWS Money
Market Series Institutional Shares Fund or, if such investments are no longer
available, such funds shall be held uninvested until such time as the Servicer
provides the Indenture Trustee with alternative written investment direction.
All such Eligible Investments shall be held by or on behalf of the Indenture
Trustee as secured party for the benefit of the Noteholders and the Swap
Counterparty. Except to the extent the Rating Agency Condition is satisfied, all
investments of funds on deposit in the Trust Accounts shall mature so that such
funds will be available on the immediately following Payment Date. No Eligible
Investment shall be sold or otherwise disposed of prior to its scheduled
maturity unless a default occurs with respect to such Eligible Investment and
the Servicer directs the Indenture Trustee in writing to dispose of such
Eligible Investment.

 

11



--------------------------------------------------------------------------------

(c) The Indenture Trustee shall possess all right, title and interest in all
funds on deposit from time to time in the Trust Accounts and in all proceeds
thereof and all such funds, investments and proceeds shall be part of the Trust
Estate. Except as otherwise provided herein, the Trust Accounts shall be under
the sole dominion and control of the Indenture Trustee for the benefit of the
Noteholders. If, at any time, any Trust Account ceases to be an Eligible
Account, the Servicer shall promptly notify the Indenture Trustee (unless such
Trust Account is an account with the Indenture Trustee) in writing and within 10
Business Days (or such longer period as to which each Rating Agency may consent)
after becoming aware of the fact, establish a new Trust Account as an Eligible
Account and shall direct the Indenture Trustee to transfer any cash and/or any
investments to such new Trust Account. Not less than eight days prior to each
Payment Date, the Indenture Trustee shall give notice to each Eligible
Institution that holds Eligible Investments in money market deposit accounts in
the Collection Account or the Pre-Funding Account that on such Payment Date the
Indenture Trustee may be withdrawing all funds from such Account.

(d) With respect to the Trust Account Property, the parties hereto agree that:

 

  (i) any Trust Account Property that consists of uninvested funds shall be held
solely in Eligible Accounts and, except as otherwise provided herein, each such
Eligible Account shall be subject to the exclusive custody and control of the
Indenture Trustee, and, except as otherwise provided in the Transaction
Documents, the Indenture Trustee or its designee shall have sole signature
authority with respect thereto;

 

  (ii) any Trust Account Property that constitutes Physical Property shall be
delivered to the Indenture Trustee or its designee, in accordance with paragraph
(a) of the definition of “Delivery” and shall be held, pending maturity or
disposition, solely by the Indenture Trustee or any such designee;

 

  (iii) any Trust Account Property that is an “uncertificated security” under
Article 8 of the UCC and that is not governed by clause (iv) below shall be
delivered to the Indenture Trustee or its designee in accordance with paragraph
(c) of the definition of “Delivery” and shall be maintained by the Indenture
Trustee or such designee, pending maturity or disposition, through continued
registration of the Indenture Trustee’s (or its designee’s) ownership of such
security on the books of the issuer thereof; and

 

  (iv)

any Trust Account Property that is an uncertificated security that is a
“book-entry security” (as such term is defined in Federal Reserve Bank Operating
Circular No. 7) held in a securities account at a Federal Reserve Bank and
eligible for transfer through the Fedwire® Securities Service operated by the
Federal Reserve System pursuant to Federal book-entry regulations shall be
delivered in accordance with paragraph (b) of the definition of “Delivery” and
shall be maintained by the Indenture Trustee or its designee or a securities
intermediary (as such term is defined in

 

12



--------------------------------------------------------------------------------

 

Section 8-102(a)(14) of the UCC) acting solely for the Indenture Trustee or such
designee, pending maturity or disposition, through continued book-entry
registration of such Trust Account Property as described in such paragraph.

SECTION 4.2 Remittances. The Servicer shall deposit an amount equal to all
Collections into the Collection Account within two Business Days after receipt;
provided, however, that if the Monthly Remittance Condition is satisfied, then
the Servicer shall not be required to deposit into the Collection Account an
amount equal to the Collections received during any Collection Period until
noon, New York City time, on the following Payment Date. The “Monthly Remittance
Condition” shall be deemed to be satisfied if (i) COAF or one of its Affiliates
is the Servicer, (ii) no Servicer Termination Event has occurred and is
continuing and (iii) Capital One Financial Corporation has a short-term debt
rating of at least “Prime-1” from Moody’s, “A-1” from Standard & Poor’s and “F1”
from Fitch. Notwithstanding the foregoing, the Servicer may remit Collections to
the Collection Account on any other alternate remittance schedule (but not later
than the related Payment Date) if the Rating Agency Condition is satisfied with
respect to such alternate remittance schedule. Pending deposit into the
Collection Account, Collections may be commingled and used by the Servicer at
its own risk and are not required to be segregated from its own funds.

SECTION 4.3 Additional Deposits and Payments. (a) On the date of a repurchase of
a Receivable by the Seller pursuant to Section 2.3 or the purchase of a
Receivable by the Servicer pursuant to Section 3.6, as applicable, the Servicer
and the Seller, as applicable, will deposit into the Collection Account the
aggregate Repurchase Price with respect to Repurchased Receivables purchased by
the Servicer or the Seller on such date and the Servicer will deposit into the
Collection Account all amounts to be paid under Section 8.1. All such deposits
with respect to any such date which is a Payment Date will be made, in
immediately available funds by noon, New York City time, on such Payment Date
related to such Collection Period.

(b) The Indenture Trustee will, on the Payment Date relating to each Collection
Period, withdraw from the Reserve Account the Reserve Account Draw Amount and
the investment income accrued during such Collection Period from the investment
of funds in the Reserve Account and deposit such amounts in the Collection
Account.

(c) The Indenture Trustee will, on the Payment Date relating to each Collection
Period, withdraw from the Pre-Funding Account the investment income accrued
during such Collection Period from the investment of funds in the Pre-Funding
Account and deposit such amount in the Collection Account.

(d) The Indenture Trustee will, on each Payment Date, withdraw from the Reserve
Account the Reserve Account Excess Amount, if any, for such Payment Date and
deposit such amount in the Collection Account.

(e) On the Closing Date the Seller will deposit, or cause to be deposited from
proceeds of the sale of the Notes, (i) into the Reserve Account, an amount equal
to the Initial Reserve Account Deposit Amount and (ii) into the Pre-Funding
Account, an amount equal to the Initial Pre-Funding Account Deposit Amount.

 

13



--------------------------------------------------------------------------------

(f) On each Funding Date, the Seller will deposit into the Reserve Account an
amount equal to the Subsequent Reserve Account Deposit Amount for such Funding
Date.

(g) On or prior to the third Business Day preceding each Determination Date, the
Indenture Trustee shall send a written notice to the Servicer stating the amount
of investment income earned, if any, during the related Collection Period on
each Trust Account maintained at the Indenture Trustee.

(h) The Indenture Trustee will promptly, but in no event later than noon (New
York City time) on the related Payment Date, deposit into the Collection Account
all Net Swap Receipts received by it under the Interest Rate Swap Agreement in
immediately available funds.

SECTION 4.4 Distributions.

(a) Prior to any acceleration of the Notes pursuant to Section 5.2 of the
Indenture, on each Payment Date, the Indenture Trustee (based on information
contained in the Servicer’s Certificate delivered on or before the related
Determination Date pursuant to Section 3.8) shall make the following deposits
and distributions, to the extent of Available Funds and the Reserve Account Draw
Amount, on deposit in the Collection Account for such Payment Date, in the
following order of priority:

(1) first, to the Indenture Trustee and the Owner Trustee, any accrued and
unpaid fees (including unpaid Indenture Trustee fees or Owner Trustee fees with
respect to prior periods) and any reasonable expenses (including indemnification
amounts) not previously paid by the Servicer; provided, however, that expenses
and indemnification amounts payable to the Indenture Trustee and the Owner
Trustee pursuant to this clause first and Section 5.4(b)(i) of the Indenture
shall be limited to $150,000 per annum in the aggregate;

(2) second, to the Servicer, the Servicing Fee and all unpaid Servicing Fees
with respect to prior periods;

(3) third, to the Swap Counterparty, the Net Swap Payment;

(4) fourth, on a pro rata basis (a) to the Class A Noteholders, the Accrued
Class A Note Interest due and accrued for the related Interest Period; provided,
that if there are not sufficient funds available to pay the entire amount of the
Accrued Class A Note Interest, the amounts available will be applied to the
payment of such interest on the Class A Notes on a pro rata basis and (b) to the
Swap Counterparty, any Senior Swap Termination Payments payable to the Swap
Counterparty;

(5) fifth, to the Principal Distribution Account for distribution to the
Noteholders pursuant to Section 8.2(c) of the Indenture, the First Allocation of
Principal, if any;

(6) sixth, to the Class B Noteholders, the Accrued Class B Note Interest due and
accrued for the related Interest Period;

 

14



--------------------------------------------------------------------------------

(7) seventh, to the Principal Distribution Account for distribution to the
Noteholders in accordance with Section 8.2(c) of the Indenture, the Second
Allocation of Principal, if any;

(8) eight, to the Reserve Account, any additional amount required to increase
the amount on deposit in the Reserve Account up to the Specified Reserve Account
Balance;

(9) ninth, to the Swap Counterparty, any Subordinate Swap Termination Payment
payable to the Swap Counterparty and any other amounts payable by the Issuer to
the Swap Counterparty and not previously paid;

(10) tenth, to the Owner Trustee and the Indenture Trustee, accrued and unpaid
fees and reasonable expenses (including indemnification amounts) permitted under
this Agreement, the Trust Agreement and the Indenture, as applicable, which have
not been previously paid; and

(11) eleventh, to or at the direction of the Residual Interestholder, any funds
remaining.

Notwithstanding any other provision of this Section 4.4, following the
occurrence and during the continuation of an Event of Default which has resulted
in an acceleration of the Notes, the Indenture Trustee shall apply all amounts
on deposit in the Collection Account pursuant to Section 5.4(b) of the
Indenture.

(b) After the payment in full of the Notes, all amounts payable to the Swap
Counterparty and all other amounts payable under Section 4.4(a), all Collections
shall be paid to or in accordance with the instructions provided from time to
time by the Residual Interestholder.

SECTION 4.5 Net Deposits. If the Monthly Remittance Condition is satisfied, the
Servicer shall be permitted to deposit into the Collection Account only the net
amount distributable to Persons other than the Servicer and its Affiliates on
the Payment Date. The Servicer shall, however, account as if all of the deposits
and distributions described herein were made individually.

SECTION 4.6 Statements to Residual Interestholders and Noteholders. On or before
each Determination Date, the Servicer shall provide to the Residual
Interestholders and to the Indenture Trustee (with a copy to each Rating Agency,
the Swap Counterparty and the Issuer) for the Indenture Trustee to forward or
otherwise make available to each Noteholder of record as of the most recent
Record Date, a statement setting forth for the Collection Period and Payment
Date relating to such Determination Date the following information (to the
extent applicable):

(a) the aggregate amount being paid on such Payment Date in respect of interest
on and principal of each Class of Notes;

 

15



--------------------------------------------------------------------------------

(b) the Class A-1 Note Balance, the Class A-2 Note Balance, the Class A-3 Note
Balance, the Class A-4 Note Balance and the Class B Note Balance, in each case
after giving effect to payments on such Payment Date;

(c) (i) the amount on deposit in the Reserve Account and the Specified Reserve
Account Balance, each as of the beginning and end of the related Collection
Period, (ii) the amount deposited in the Reserve Account in respect of such
Payment Date, if any, (iii) the Reserve Account Draw Amount and the Reserve
Account Excess Amount, if any, to be withdrawn from the Reserve Account on such
Payment Date, (iv) the balance on deposit in the Reserve Account on such Payment
Date after giving effect to withdrawals therefrom and deposits thereto in
respect of such Payment Date and (v) the change in such balance from the
immediately preceding Payment Date;

(d) the First Allocation of Principal and the Second Allocation of Principal for
such Payment Date;

(e) the Pool Balance and the Pool Factor as of the close of business on the last
day of the preceding Collection Period;

(f) the amount of the Servicing Fee to be paid to the Servicer with respect to
the related Collection Period and the amount of any unpaid Servicing Fees and
the change in such amount from that of the prior Payment Date;

(g) the amounts of the Class A Noteholders’ Interest Carryover Shortfall and the
Class B Noteholders’ Interest Carryover Shortfall, if any, on such Payment Date
and the change in such amounts from the preceding Payment Date;

(h) the aggregate Repurchase Price with respect to Repurchased Receivables paid
by (i) the Servicer and (ii) the Seller with respect to the related Collection
Period;

(i) the amount on deposit in the Pre-Funding Account (until the termination of
the Funding Period);

(j) the Net Swap Receipts and Net Swap Payment, if any; and

(k) the amount of fees to be paid to the Indenture Trustee and the Owner Trustee
with respect to the related Payment Date.

Each amount set forth pursuant to clause (a) or (g) above relating to the Notes
shall be expressed as a dollar amount per $1,000 of the Initial Note Balance of
the Notes (or Class thereof).

The Indenture Trustee may make available via the Indenture Trustee’s internet
website all reports or notices required to be provided by the Indenture Trustee
under this Section 4.6. Any information that is disseminated in accordance with
the provisions of this Section 4.6 shall not be required to be disseminated in
any other form or manner. The Indenture Trustee will make no representation or
warranties as to the accuracy or completeness of such documents and will assume
no responsibility therefor.

 

16



--------------------------------------------------------------------------------

The Indenture Trustee’s internet website shall be initially located at
“http://www.tss.db.com/invr” or at such other address as shall be specified by
the Indenture Trustee from time to time in writing to the Noteholders, the
Servicer, the Issuer or any Paying Agent. In connection with providing access to
the Indenture Trustee’s internet website, the Indenture Trustee may require
registration and the acceptance of a disclaimer. The Indenture Trustee shall not
be liable for the dissemination of information in accordance with this
Agreement.

SECTION 4.7 No Duty to Confirm. The Indenture Trustee shall have no duty or
obligation to verify or confirm the accuracy of any of the information or
numbers set forth in the Servicer’s Certificate delivered by the Servicer to the
Indenture Trustee, and the Indenture Trustee shall be fully protected in relying
upon such Servicer’s Certificate.

SECTION 4.8 Interest Rate Swap Agreement.

(a) The Issuer shall enter into the Initial Interest Rate Swap Agreement with
the Initial Swap Counterparty. Subject to the requirements of this Section 4.8,
the Issuer may from time to time enter into one or more Replacement Interest
Rate Swap Agreements in the event that the Initial Interest Rate Swap Agreement
is terminated due to any “Termination Event” or “Event of Default” (each as
defined in the Initial Interest Rate Swap Agreement) prior to its scheduled
expiration and in accordance with the terms of such Interest Rate Swap
Agreement. Other than any Replacement Interest Rate Swap Agreement entered into
pursuant to this Section 4.8(a), the Issuer may not enter into any additional
interest rate swap agreements.

(b) In the event of any early termination of the Initial Interest Rate Swap
Agreement, (i) the Indenture Trustee shall establish the Swap Termination
Payment Account over which the Indenture Trustee shall have exclusive control
and the sole right of withdrawal, and in which no Person other than the
Indenture Trustee and the Noteholders shall have any legal or beneficial
interest, (ii) any Swap Termination Payments received from the Swap Counterparty
will be remitted to the Swap Termination Payment Account and (iii) any Swap
Replacement Proceeds received from a Replacement Swap Counterparty will be
remitted directly to the Swap Counterparty; provided, that any such remittance
to the Swap Counterparty shall not exceed the amounts, if any, owed to the Swap
Counterparty under the Interest Rate Swap Agreement; provided, further that the
Swap Counterparty shall only receive Swap Replacement Proceeds if all Swap
Termination Payments due from the Swap Counterparty to the Issuer have been paid
in full and if such amounts have not been paid in full then the amount of Swap
Replacement Proceeds necessary to make up any deficiency shall be remitted to
the Swap Termination Payment Account.

(c) The Issuer shall promptly, following the early termination of any Interest
Rate Swap Agreement due to an “Event of Default” or “Termination Event” (each as
defined in the Interest Rate Swap Agreement) and in accordance with the terms of
such Interest Rate Swap Agreement, enter into a Replacement Interest Rate Swap
Agreement to the extent possible and practicable through application of funds
available in the Swap Termination Payment Account unless entering into such
Replacement Interest Rate Swap Agreement will cause the Rating Agency Condition
not to be satisfied.

 

17



--------------------------------------------------------------------------------

(d) To the extent that (i) the funds available in the Swap Termination Payment
Account exceed the costs of entering into a Replacement Interest Rate Swap
Agreement or (ii) the Issuer determines not to replace the Interest Rate Swap
Agreement and the Rating Agency Condition is met with respect to such
determination, the amounts in the Swap Termination Payment Account (other than
funds used to pay the costs of entering into a Replacement Interest Rate Swap
Agreement, if applicable) shall be included in Available Funds and allocated and
applied in accordance with the order of priority specified in Section 4.4(a) on
the following Payment Date. In any situation other than (i) and (ii) above where
a Replacement Interest Rate Swap Agreement has not been obtained, amounts on
deposit in the Swap Termination Payment Account at any time shall be invested
pursuant to Section 4.1(b) and on each Payment Date after the creation of the
Swap Termination Payment Account, the funds therein shall be used to cover any
shortfalls in the amounts payable under clauses (1) through (7) under
Section 4.4(a), provided that in no event will the amount withdrawn from the
Swap Termination Payment Account on such Payment Date exceed the amount of Net
Swap Receipts that would have been required to be paid on such Payment Date
under the terminated Interest Rate Swap Agreement had there been no termination
of such transaction. Any amounts remaining in the Swap Termination Payment
Account after payment in full of the Class B Notes shall be included in
Available Funds and allocated in accordance with the order of priority specified
in Section 4.4(a) on the following Payment Date.

(e) If the Swap Counterparty is required to post collateral under the terms of
the Interest Rate Swap Agreement, the Indenture Trustee shall establish the Swap
Collateral Account over which the Indenture Trustee shall have exclusive control
and the sole right of withdrawal, and in which no Person other than the
Indenture Trustee and the Noteholders shall have any legal or beneficial
interest. The Indenture Trustee shall deposit all collateral received from the
Swap Counterparty under the Interest Rate Swap Agreement into the Swap
Collateral Account. Any and all funds at any time on deposit in, or otherwise to
the credit of, the Swap Collateral Account shall be held in trust by the
Indenture Trustee for the benefit of the Noteholders. The only permitted
withdrawal from or application of funds on deposit in, or otherwise to the
credit of, the Swap Collateral Account shall be (i) for application to
obligations of the Swap Counterparty to the Issuer under the Interest Rate Swap
Agreement in accordance with the terms of the Initial Rate Swap Agreement or
(ii) to return collateral to the Swap Counterparty when and as required by the
Interest Rate Swap Agreement.

(f) If at any time the Interest Rate Swap Agreement becomes subject to early
termination due to the occurrence of an “Event of Default” or “Termination
Event” (as defined in the Interest Rate Swap Agreement), the Issuer shall use
reasonable efforts (following the expiration of any applicable grace period) to
enforce the rights of the Issuer thereunder as may be permitted by the terms of
the Interest Rate Swap Agreement and consistent with the terms hereof. To the
extent not fully paid from Swap Replacement Proceeds, any Swap Termination
Payment owed by the Issuer to the Swap Counterparty under the Interest Rate Swap
Agreement shall be payable to the Swap Counterparty in installments made on each
following Payment Date until paid in full in accordance with the order of
priority specified in Section 4.4(a). To the extent that the Swap Replacement
Proceeds exceed any such Swap Termination Payments (or if there are no Swap
Termination Payments due to the Swap Counterparty), the Swap Replacement
Proceeds in excess of such Swap Termination Payments, if any, shall be included
in Available Funds and allocated and applied in accordance with the order of
priority specified in Section 4.4(a) on the following Payment Date.

 

18



--------------------------------------------------------------------------------

ARTICLE V

THE SELLER

SECTION 5.1 Representations and Warranties of Seller. The Seller makes the
following representations and warranties as of the Closing Date and as of each
Funding Date on which the Issuer will be deemed to have relied in acquiring the
Transferred Assets. The representations and warranties speak as of the execution
and delivery of this Agreement and will survive the conveyance of the
Transferred Assets to the Issuer and the pledge thereof by the Issuer to the
Indenture Trustee pursuant to the Indenture:

(a) Existence and Power. The Seller is a Delaware limited liability company
validly existing and in good standing under the laws of its state of
organization and has, in all material respects, full power and authority to own
its assets and operate its business as presently owned or operated, and to
execute, deliver and perform its obligations under the Transaction Documents to
which it is a party or affect the enforceability or collectibility of the
Receivables or any other part of the Transferred Assets. The Seller has obtained
all necessary licenses and approvals in each jurisdiction where the failure to
do so would materially and adversely affect the ability of the Seller to perform
its obligations under the Transaction Documents or affect the enforceability or
collectibility of the Receivables or any other part of the Transferred Assets.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Seller of the Transaction Documents to which it is a party have been duly
authorized by all necessary action on the part of the Seller and do not
contravene or constitute a default under (i) any applicable law, rule or
regulation, (ii) its organizational documents or (iii) any indenture or
agreement or instrument to which the Seller is a party or by which its
properties are bound (other than violations of such laws, rules, regulations,
indentures or agreements which do not affect the legality, validity or
enforceability of any of such agreements and which, individually or in the
aggregate, would not materially and adversely affect the transactions
contemplated by, or the Seller’s ability to perform its obligations under, the
Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Seller of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approval, authorizations or
filings which, if not obtained or made, would not have a material adverse effect
on the enforceability or collectibility of the Receivables or any other part of
the Transferred Assets or would not materially and adversely affect the ability
of the Seller to perform its obligations under the Transaction Documents.

(d) Binding Effect. Each Transaction Document to which the Seller is a party
constitutes the legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other

 

19



--------------------------------------------------------------------------------

similar laws affecting the enforcement of creditors’ rights generally and, if
applicable, the rights of creditors of limited liability companies from time to
time in effect or by general principles of equity.

(e) Lien Filings. The Seller is not aware of any material judgment, ERISA or tax
lien filings against the Seller.

(f) No Proceedings. There are no actions, orders, suits or proceedings pending
or, to the knowledge of the Seller, threatened against the Seller before or by
any Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents,
(iii) seek any determination or ruling that would materially and adversely
affect the performance by the Seller of its obligations under this Agreement or
any of the other Transaction Documents or the collectibility or enforceability
of the Receivables or have a material adverse effect on the Noteholders, or
(iv) relate to the Seller that would materially and adversely affect the federal
or Applicable Tax State income, excise, franchise or similar tax attributes of
the Notes.

(g) Trade Name. “Capital One Auto Receivables, LLC” is the only trade name under
which the Seller is currently operating its business. For the six (6) years (or
such shorter period of time during which the Seller was in existence) preceding
the date hereof, the Seller operated its business under the trade name “Capital
One Auto Receivables, LLC”. “Capital One Auto Receivables, LLC” is the name of
the Seller indicated on the public record of the Seller’s jurisdiction of
organization which shows the Seller to have been organized.

(h) Principal Executive Office. Since its inception, the Seller has maintained
its principal executive office in the Commonwealth of Virginia.

(i) Investment Company Act. The Seller is not an “investment company” that is
registered or required to be registered under, or otherwise subject to the
restrictions of the Investment Company Act of 1940, as amended.

SECTION 5.2 Liability of the Seller; Indemnities. The Seller shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Seller under this Agreement, and hereby agrees to the
following:

(a) The Seller shall indemnify, defend, and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee, the Noteholders and the Residual Interestholder
from and against any loss, liability or expense incurred by reason of the
Seller’s violation of federal or State securities laws in connection with the
registration or the sale of the Notes.

(b) The Seller will pay any and all taxes levied or assessed upon the Issuer or
upon all or any part of the Trust Estate.

(c) Indemnification under this Section 5.2 will survive the resignation or
removal of the Owner Trustee or the Indenture Trustee and the termination of
this Agreement and will include, without limitation, reasonable fees and
expenses of counsel and expenses of litigation.

 

20



--------------------------------------------------------------------------------

If the Seller has made any indemnity payments pursuant to this Section 5.2 and
the Person to or on behalf of whom such payments are made thereafter collects
any of such amounts from others, such Person will promptly repay such amounts to
the Seller, without interest.

(d) The Seller’s obligations under this Section 5.2 are obligations solely of
the Seller and will not constitute a claim against the Seller to the extent that
the Seller does not have funds sufficient to make payment of such obligations.
In furtherance of and not in derogation of the foregoing, the Issuer, the
Servicer, the Indenture Trustee and the Owner Trustee, by entering into or
accepting this Agreement, acknowledge and agree that they have no right, title
or interest in or to the Other Assets of the Seller. To the extent that,
notwithstanding the agreements and provisions contained in the preceding
sentence, the Issuer, the Servicer, the Indenture Trustee or the Owner Trustee
either (i) asserts an interest or claim to, or benefit from, Other Assets, or
(ii) is deemed to have any such interest, claim to, or benefit in or from Other
Assets, whether by operation of law, legal process, pursuant to applicable
provisions of insolvency laws or otherwise (including by virtue of
Section 1111(b) of the Bankruptcy Code or any successor provision having similar
effect under the Bankruptcy Code), then the Issuer, the Servicer, the Indenture
Trustee or the Owner Trustee further acknowledges and agrees that any such
interest, claim or benefit in or from Other Assets is and will be expressly
subordinated to the indefeasible payment in full, which, under the terms of the
relevant documents relating to the securitization or conveyance of such Other
Assets, are entitled to be paid from, entitled to the benefits of, or otherwise
secured by such Other Assets (whether or not any such entitlement or security
interest is legally perfected or otherwise entitled to a priority of
distributions or application under applicable law, including insolvency laws,
and whether or not asserted against the Seller), including the payment of
post-petition interest on such other obligations and liabilities. This
subordination agreement will be deemed a subordination agreement within the
meaning of Section 510(a) of the Bankruptcy Code. The Issuer, the Servicer, the
Indenture Trustee and the Owner Trustee each further acknowledges and agrees
that no adequate remedy at law exists for a breach of this Section 5.2(d) and
the terms of this Section 5.2(d) may be enforced by an action for specific
performance. The provisions of this Section 5.2(d) will be for the third party
benefit of those entitled to rely thereon and will survive the termination of
this Agreement.

SECTION 5.3 Merger or Consolidation of, or Assumption of the Obligations of,
Seller. Any Person (i) into which the Seller may be merged or consolidated, (ii)
resulting from any merger, conversion, or consolidation to which the Seller is a
party, (iii) succeeding to the business of the Seller, or (iv) more than 50% of
the voting stock or voting power and 50% or more of the economic equity of which
is owned directly or indirectly by Capital One Financial Corporation, which
Person in any of the foregoing cases executes an agreement of assumption to
perform every obligation of the Seller under this Agreement, will be the
successor to the Seller under this Agreement without the execution or filing of
any document or any further act on the part of any of the parties to this
Agreement. Notwithstanding the foregoing, if the Seller enters into any of the
foregoing transactions and is not the surviving entity, (x) the Seller shall
deliver to the Indenture Trustee an Officer’s Certificate and an Opinion of
Counsel each stating that such merger, conversion, consolidation or succession
and such agreement of assumption comply with this Section 5.3 and that all
conditions precedent, if any, provided for in this Agreement relating to such
transaction have been complied with and (y) the Seller will deliver to the
Indenture Trustee an Opinion of Counsel either (A) stating that, in the opinion
of such counsel, all

 

21



--------------------------------------------------------------------------------

financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary fully to preserve and protect the
interest of the Issuer and the Indenture Trustee, respectively, in the
Receivables, and reciting the details of such filings, or (B) stating that, in
the opinion of such counsel, no such action is necessary to preserve and protect
such interest. The Seller will provide notice of any merger, conversion,
consolidation, or succession pursuant to this Section 5.3 to the Rating
Agencies. Notwithstanding anything herein to the contrary, the execution of the
foregoing agreement of assumption and compliance with clauses (x) and (y) of
this Section 5.3 will be conditions to the consummation of any of the
transactions referred to in clauses (i), (ii) or (iii) of this Section 5.3 in
which the Seller is not the surviving entity.

SECTION 5.4 Limitation on Liability of Seller and Others. The Seller and any
officer or employee or agent of the Seller may rely in good faith on the advice
of counsel or on any document of any kind, prima facie properly executed and
submitted by any Person respecting any matters arising hereunder. The Seller
will not be under any obligation to appear in, prosecute, or defend any legal
action that is not incidental to its obligations under this Agreement, and that
in its opinion may involve it in any expense or liability.

SECTION 5.5 Seller May Own Notes. The Seller, and any Affiliate of the Seller,
may in its individual or any other capacity become the owner or pledgee of Notes
with the same rights as it would have if it were not the Seller or an Affiliate
thereof, except as otherwise expressly provided herein or in the other
Transaction Documents. Except as set forth herein or in the other Transaction
Documents, Notes so owned by the Seller or any such Affiliate will have an equal
and proportionate benefit under the provisions of this Agreement and the other
Transaction Documents, without preference, priority, or distinction as among all
of the Notes. Unless all Notes are owned by the Issuer, the Seller, the
Servicer, the Administrator or any of their respective Affiliates, any Notes
owned by the Issuer, the Seller, the Servicer, the Administrator or any of their
respective Affiliates shall be disregarded with respect to the determination of
any request, demand, authorization, direction, notice, consent, vote or waiver
hereunder or under any other Transaction Document.

SECTION 5.6 Sarbanes-Oxley Act Requirements. To the extent any documents are
required to be filed or any certification is required to be made with respect to
the Issuer or the Notes pursuant to the Sarbanes-Oxley Act, the Issuer hereby
authorizes the Servicer and the Seller, or either of them, to prepare, sign,
certify and file any such documents or certifications on behalf of the Issuer.

SECTION 5.7 Compliance with Organizational Documents. The Seller shall comply
with its limited liability company agreement and other organizational documents.

SECTION 5.8 Perfection Representations, Warranties and Covenants. The Seller
hereby makes the perfection representations, warranties and covenants attached
hereto as Exhibit D to the Issuer and the Indenture Trustee and the Issuer shall
be deemed to have relied on such representations, warranties and covenants in
acquiring the Transferred Assets.

 

22



--------------------------------------------------------------------------------

ARTICLE VI

THE SERVICER

SECTION 6.1 Representations of Servicer. The Servicer makes the following
representations and warranties as of the Closing Date and as of each Funding
Date on which the Issuer will be deemed to have relied in acquiring the
Transferred Assets. The representations and warranties speak as of the execution
and delivery of this Agreement and will survive the conveyance of the
Transferred Assets to the Issuer and the pledge thereof by the Issuer to the
Indenture Trustee pursuant to the Indenture:

(a) Existence and Power. The Servicer is a Texas corporation validly existing
and in good standing under the laws of its state of organization and has, in all
material respects, full power and authority to own its assets and operate its
business as presently owned or operated, and to execute, deliver and perform its
obligations under the Transaction Documents to which it is a party or which
affect the enforceability or collectibility of the Receivables or any other part
of the Transferred Assets. The Servicer has obtained all necessary licenses and
approvals in each jurisdiction where the failure to do so would materially and
adversely affect the ability of the Servicer to perform its obligations under
the Transaction Documents or affect the enforceability or collectibility of the
Receivables or any other part of the Transferred Assets.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Servicer of the Transaction Documents to which it is a party have been
duly authorized by all necessary action on the part of the Servicer and do not
contravene or constitute a default under (i) any applicable law, rule or
regulation, (ii) its organizational documents or (iii) any material indenture or
material agreement or instrument to which the Servicer is a party or by which
its properties are bound, in each case other than violations of such laws,
rules, regulations, indentures or agreements which do not affect the legality,
validity or enforceability of any of such agreements and which, individually or
if the aggregate, would not materially and adversely affect the transactions
contemplated by, or the Servicer’s ability to perform its obligations under, the
Transaction Documents.

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Servicer of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made or approvals, authorizations or
filings which will be made on a timely basis and (iii) approval, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectibility of the Receivables or would not
materially and adversely affect the ability of the Servicer to perform its
obligations under the Transaction Documents.

(d) Binding Effect. Each Transaction Document to which the Servicer is a party
constitutes the legal, valid and binding obligation of the Servicer enforceable
against the Servicer in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws affecting creditors’ rights
generally and, if applicable, the rights of creditors of corporations from time
to time in effect or by general principles of equity.

 

23



--------------------------------------------------------------------------------

(e) No Proceedings. There are no actions, suits or proceedings pending or, to
the knowledge of the Servicer, threatened against the Servicer before or by any
Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents,
(iii) seek any determination or ruling that would materially and adversely
affect the performance by the Servicer of its obligations under this Agreement
or any of the other Transaction Documents, or (iv) relate to the Servicer that
would materially and adversely affect the federal or Applicable Tax State
income, excise, franchise or similar tax attributes of the Notes.

SECTION 6.2 Indemnities of Servicer. The Servicer will be liable in accordance
herewith only to the extent of the obligations specifically undertaken by the
Servicer under this Agreement, and hereby agrees to the following:

(a) The Servicer will defend, indemnify and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee, the Noteholders, the Residual Interestholders
and the Seller from and against any and all costs, expenses, losses, damages,
claims and liabilities, arising out of or resulting from the use, ownership or
operation by the Servicer or any Affiliate thereof of a Financed Vehicle.

(b) The Servicer will indemnify, defend and hold harmless the Issuer, the Owner
Trustee and the Indenture Trustee from and against any taxes that may at any
time be asserted against any such Person with respect to the transactions
contemplated herein or in the other Transaction Documents, if any, including,
without limitation, any sales, gross receipts, general corporation, tangible
personal property, privilege, or license taxes (but, in the case of the Issuer,
not including any taxes asserted with respect to, and as of the date of, the
conveyance of the Receivables to the Issuer or the issuance and original sales
of the Notes, or asserted with respect to ownership of the Receivables, or
federal or other Applicable Tax State income taxes arising out of the
transactions contemplated by this Agreement and the other Transaction Documents)
and costs and expenses in defending against the same. For the avoidance of
doubt, the Servicer will not indemnify for any costs, expenses, losses, claims,
damages or liabilities due to the credit risk of the Obligor and for which
reimbursement would constitute recourse for uncollectible Receivables.

(c) The Servicer will indemnify, defend and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee, the Noteholders, the Residual Interestholders
and the Seller from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon any such Person through,
the negligence, willful misfeasance, or bad faith (other than errors in
judgment) of the Servicer in the performance of its duties under this Agreement
or any other Transaction Document to which it is a party, or by reason of its
failure to perform its obligations or of reckless disregard of its obligations
and duties under this Agreement or any other Transaction Document to which it is
a party; provided, however, that the Servicer will not

 

24



--------------------------------------------------------------------------------

indemnify for any costs, expenses, losses, claims, damages or liabilities
arising from its breach of any covenant for which the repurchase of the affected
Receivables is specified as the sole remedy pursuant to Section 3.6.

(d) The Servicer will indemnify Wilmington Trust Company in its individual
capacity and as trustee and its successors, assigns, directors, officers,
employees and agents (the “Indemnified Parties”) from and against, any and all
loss, liability, expense, tax, penalty or claim (including reasonable legal fees
and expenses) of any kind and nature whatsoever which may at any time be imposed
on, incurred by, or asserted against Wilmington Trust Company in its individual
capacity and as trustee or any Indemnified Party in any way relating to or
arising out of the Trust Agreement, the other Transaction Documents, the Trust
Estate, the administration of the Trust Estate or the action or inaction of
Wilmington Trust Company under the Trust Agreement; provided, however, that the
Servicer shall not be liable for or required to indemnify Wilmington Trust
Company from and against any of the foregoing expenses arising or resulting from
(i) its own willful misconduct, bad faith or gross negligence, (ii) the
inaccuracy of any representation or warranty contained in Section 7.3 of the
Trust Agreement expressly made by Wilmington Trust Company in its individual
capacity, (iii) liabilities arising from the failure of Wilmington Trust Company
to perform obligations expressly undertaken by it in the last sentence of
Section 6.4 of the Trust Agreement or (iv) taxes, fees or other charges on,
based on or measured by, any fees, commissions or compensation received by the
Owner Trustee. To the extent not paid by the Servicer, such indemnification
shall be paid in accordance with Section 4.4 of this Agreement or Section 5.4(b)
of the Indenture.

The Servicer will compensate the Indenture Trustee and indemnify the Indenture
Trustee to the extent and subject to the conditions set forth in Section 6.7 of
the Indenture, except to the extent that any cost, expense, loss, claim, damage
or liability arises out of or is incurred in connection with the performance by
the Indenture Trustee of the duties of a Successor Servicer hereunder.

(e) Indemnification under this Section 6.2 by COAF (or any successor thereto
pursuant to Section 7.1) as Servicer, with respect to the period such Person was
the Servicer, will survive the termination of such Person as Servicer or a
resignation by such Person as Servicer as well as the termination of this
Agreement or the resignation or removal of the Owner Trustee or the Indenture
Trustee and will include reasonable fees and expenses of counsel and expenses of
litigation. If the Servicer has made any indemnity payments pursuant to this
Section 6.2 and the Person to or on behalf of whom such payments are made
thereafter collects any of such amounts from others, such Person will promptly
repay such amounts to the Servicer, without interest.

(f) If a tax is levied or assessed upon the Issuer or upon all or any part of
the Trust Estate under HB3, which tax becomes due and payable after the Closing
Date and is not paid by the Seller pursuant to Section 5.2(b), the Servicer
shall pay such tax (or cause such tax to be paid) to the applicable taxing
authority on behalf of the Issuer. Notwithstanding anything to the contrary
contained herein, nothing in this Agreement should be read to imply that the
Issuer is doing business in Texas, has sufficient nexus with Texas in order for
HB3 to apply to the Issuer or is otherwise subject to the tax described in HB3.

SECTION 6.3 Merger or Consolidation of, or Assumption of the Obligations of,
Servicer. Any Person (i) into which the Servicer may be merged or consolidated,
(ii) resulting

 

25



--------------------------------------------------------------------------------

from any merger, conversion, or consolidation to which the Servicer is a party,
(iii) succeeding to the business of the Servicer, or (iv) any company or other
business entity of which Capital One Financial Corporation owns, directly or
indirectly, more than 50% of the voting stock or voting power and 50% or more of
the economic equity, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Servicer under this
Agreement, will be the successor to the Servicer under this Agreement without
the execution or filing of any paper or any further act on the part of any of
the parties to this Agreement. Notwithstanding the foregoing, if the Servicer
enters into any of the foregoing transactions and is not the surviving entity,
(x) the Servicer shall deliver to the Indenture Trustee an Officer’s Certificate
and an Opinion of Counsel each stating that such merger, conversion,
consolidation, or succession and such agreement of assumption comply with this
Section 6.3 and that all conditions precedent provided for in this Agreement
relating to such transaction have been complied with and (y) the Servicer will
deliver to the Indenture Trustee an Opinion of Counsel either (A) stating that,
in the opinion of such counsel, all financing statements and continuation
statements and amendments thereto have been executed and filed that are
necessary fully to preserve and protect the interest of the Issuer and the
Indenture Trustee, respectively, in the Receivables, and reciting the details of
such filings, or (B) stating that, in the opinion of such counsel, no such
action is necessary to preserve and protect such interests. The Servicer will
provide notice of any merger, conversion, consolidation or succession pursuant
to this Section 6.3 to the Rating Agencies. Notwithstanding anything herein to
the contrary, the execution of the foregoing agreement of assumption and
compliance with clauses (x) and (y) of this Section 6.3 will be conditions to
the consummation of any of the transactions referred to in clauses (i), (ii), or
(iii) of this Section 6.3 in which the Servicer is not the surviving entity.

SECTION 6.4 Limitation on Liability of Servicer and Others. (a) Neither the
Servicer nor any of the directors or officers or employees or agents of the
Servicer will be under any liability to the Issuer, the Indenture Trustee, the
Owner Trustee, the Noteholders, the Swap Counterparty or the Residual
Interestholders, except as provided under this Agreement, for any action taken
or for refraining from the taking of any action pursuant to this Agreement or
for errors in judgment; provided, however, that this provision will not protect
the Servicer or any such Person against any liability that would otherwise be
imposed by reason of willful misfeasance or bad faith in the performance of
duties or by reason of its failure to perform its obligations or of reckless
disregard of obligations and duties under this Agreement, or by reason of
negligence in the performance of its duties under this Agreement (except for
errors in judgment). The Servicer and any director, officer or employee or agent
of the Servicer may rely in good faith on any Opinion of Counsel or on any
Officer’s Certificate of the Seller or certificate of auditors believed to be
genuine and to have been signed by the proper party in respect of any matters
arising under this Agreement.

(b) Except as provided in this Agreement, the Servicer will not be under any
obligation to appear in, prosecute, or defend any legal action that is not
incidental to its duties to service the Receivables in accordance with this
Agreement, and that in its opinion may involve it in any expense or liability;
provided, however, that the Servicer may undertake any reasonable action that it
may deem necessary or desirable in respect of this Agreement and the rights and
duties of the parties to this Agreement and the interests of the Noteholders and
the Residual Interestholders under this Agreement. In such event, the legal
expenses and costs of such action and any liability resulting therefrom will be
expenses, costs and liabilities of the Servicer.

 

26



--------------------------------------------------------------------------------

SECTION 6.5 Delegation of Duties. The Servicer may, at any time without notice
or consent, delegate (a) any or all of its duties (including, without
limitation, its duties as custodian) under the Transaction Documents to any of
its Affiliates or (b) specific duties (including, without limitation, its duties
as custodian) to sub-contractors who are in the business of performing such
duties; provided, that no such delegation shall relieve the Servicer of its
responsibility with respect to such duties and the Servicer shall remain
obligated and liable to the Issuer and the Indenture Trustee for its duties
hereunder as if the Servicer alone were performing such duties.

SECTION 6.6 COAF Not to Resign as Servicer. Subject to the provisions of
Sections 6.3 and 6.5, (a) COAF will not resign from the obligations and duties
hereby imposed on it as Servicer under this Agreement except upon determination
that the performance of its duties under this Agreement by reason of a change in
applicable legal requirements is no longer permissible under applicable law and
(b) COAF will not assign this Agreement or any of its rights, powers, duties or
obligations hereunder. Notice of any such determination permitting the
resignation of COAF will be communicated to the Issuer and the Indenture Trustee
at the earliest practicable time (and, if such communication is not in writing,
will be confirmed in writing at the earliest practicable time) and any such
determination will be evidenced by an Opinion of Counsel to such effect
delivered to the Issuer and the Indenture Trustee concurrently with or promptly
after such notice. No such resignation will become effective until a successor
Servicer has assumed the responsibilities and obligations of COAF as Servicer.

SECTION 6.7 Servicer May Own Notes. The Servicer, and any Affiliate of the
Servicer, may, in its individual or any other capacity, become the owner or
pledgee of Notes with the same rights as it would have if it were not the
Servicer or an Affiliate thereof, except as otherwise expressly provided herein
or in the other Transaction Documents. Except as set forth herein or in the
other Transaction Documents, Notes so owned by or pledged to the Servicer or
such Affiliate will have an equal and proportionate benefit under the provisions
of this Agreement, without preference, priority or distinction as among all of
the Notes.

ARTICLE VII

TERMINATION OF SERVICER

SECTION 7.1 Termination of Servicer.

(a) If a Servicer Termination Event shall have occurred and be continuing, the
Indenture Trustee shall, at the direction of a majority of the Note Balance of
the Controlling Class, by notice given to the Servicer, the Owner Trustee, the
Issuer, the Administrator, the Noteholders, the Swap Counterparty and each
Rating Agency, terminate the rights and obligations of the Servicer under this
Agreement with respect to the Receivables. In the event the Servicer is removed
or resigns as Servicer with respect to servicing the Receivables, the Indenture
Trustee shall appoint a successor Servicer. Upon the Servicer’s receipt of
notice of termination such Servicer will continue to perform its functions as
Servicer under this Agreement only until the date specified in such termination
notice or, if no such date is

 

27



--------------------------------------------------------------------------------

specified in such termination notice, until receipt of such notice. If a
successor Servicer has not been appointed at the time when the outgoing Servicer
ceases to act as Servicer in accordance with this Section 7.1, the Indenture
Trustee without further action will automatically be appointed the successor
Servicer. Notwithstanding the above, the Indenture Trustee, if it is legally
unable or is unwilling to so act, will appoint, or petition a court of competent
jurisdiction to appoint a successor Servicer. Any successor Servicer shall be an
established institution having a net worth of not less than $100,000,000 and
whose regular business includes the servicing of comparable motor vehicle
receivables having an aggregate outstanding principal amount of not less than
$50,000,000.

(b) Noteholders holding not less than a majority of the Note Balance of the
Controlling Class may waive any Servicer Termination Event. Upon any such
waiver, such Servicer Termination Event shall cease to exist and be deemed to
have been cured and not to have occurred for every purpose of this Agreement,
but no such waiver shall extend to any prior, subsequent or other Servicer
Termination Event or impair any right consequent thereto.

(c) If replaced, the Servicer agrees that it will use commercially reasonable
efforts at its own expense to effect the orderly and efficient transfer of the
servicing of the Receivables to a successor Servicer.

(d) Upon the effectiveness of the assumption by the successor Servicer of its
duties pursuant to this Section 7.1, the successor Servicer shall be the
successor in all respects to the Servicer in its capacity as Servicer under this
Agreement with respect to the Receivables, and shall be subject to all the
responsibilities, duties and liabilities relating thereto, except with respect
to the obligations of the predecessor Servicer that survive its termination as
Servicer, including indemnification obligations as set forth in Section 6.2(e).
In such event, the Indenture Trustee and the Owner Trustee are hereby authorized
and empowered to execute and deliver, on behalf of the predecessor Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such termination and replacement of the Servicer, whether to
complete the transfer and endorsement of the Receivables and related documents,
or otherwise. No Servicer shall resign or be relieved of its duties under this
Agreement, as Servicer of the Receivables, until a newly appointed Servicer for
the Receivables shall have assumed the responsibilities and obligations of the
resigning or terminated Servicer under this Agreement.

(e) In connection with such appointment, the Indenture Trustee may make such
arrangements for the compensation of the successor Servicer out of Available
Funds as it and such successor Servicer will agree; provided, however, that no
such compensation will be in excess of the amount paid to the predecessor
Servicer under this Agreement.

SECTION 7.2 Notification to Noteholders. Upon any termination of, or appointment
of a successor to, the Servicer pursuant to this Article VII, the Indenture
Trustee will give prompt written notice thereof to the Owner Trustee, the
Issuer, the Administrator, each Rating Agency and to the Noteholders at their
respective addresses of record.

 

28



--------------------------------------------------------------------------------

ARTICLE VIII

OPTIONAL PURCHASE

SECTION 8.1 Optional Purchase of Trust Estate. The Servicer shall have the right
at its option (the “Optional Purchase”) to purchase the Trust Estate from the
Issuer on any Payment Date if the aggregate Pool Balance is less than or equal
to 10% of the sum of (i) the initial Pool Balance and (ii) the initial aggregate
Principal Balance of the Subsequent Receivables. The purchase price for the
Trust Estate shall equal the Redemption Price (the “Optional Purchase Price”),
which amount shall be deposited by the Servicer into the Collection Account on
or before the Redemption Date. If the Servicer exercises the Optional Purchase,
the Notes shall be redeemed and in each case in whole but not in part on the
related Payment Date for the Redemption Price.

ARTICLE IX

MISCELLANEOUS PROVISIONS

SECTION 9.1 Amendment.

(a) Any term or provision of this Agreement may be amended by the Seller and the
Servicer, but without the consent of the Indenture Trustee, any Noteholder, the
Swap Counterparty, the Issuer or the Owner Trustee; provided that such amendment
shall not, as evidenced by an Opinion of Counsel delivered to the Indenture
Trustee and the Owner Trustee materially and adversely affect the interests of
the Noteholders, the Indenture Trustee or the Owner Trustee; provided, further,
that such amendment shall be deemed not to materially and adversely affect the
interests of any Noteholder, and no Opinion of Counsel shall be required, if the
Rating Agency Condition is satisfied with respect to such amendment; provided,
further, that such amendment shall not materially and adversely affect the
rights or obligations of the Swap Counterparty under the Interest Rate Swap
Agreement unless (i) the Swap Counterparty shall have consented in writing to
such amendment (and such consent shall be deemed to have been given if the Swap
Counterparty does not object in writing within ten (10) Business Days after
confirmed verbal receipt of a written request for such consent) and (ii) the
Rating Agency Condition is satisfied with respect to such Amendment.

(b) Any term or provision of this Agreement may be amended by the Seller and the
Servicer but without the consent of the Indenture Trustee, any Noteholder, the
Swap Counterparty, the Issuer, the Owner Trustee or any other Person to add,
modify or eliminate any provisions as may be necessary or advisable in order to
enable the Seller, the Servicer or any of their Affiliates to comply with or
obtain more favorable treatment under any law or regulation or any accounting
rule or principle, it being a condition to any such amendment that the Rating
Agency Condition shall have been satisfied and such amendment shall not
materially and adversely affect the rights or obligations of the Swap
Counterparty under this Agreement unless the Swap Counterparty shall have
consented in writing to such amendment (and such consent shall be deemed to have
been given if the Swap Counterparty does not object in writing within ten
(10) Business Days after receipt of a written request for such consent).

 

29



--------------------------------------------------------------------------------

(c) This Agreement may also be amended from time to time by the parties hereto,
with the consent of the Noteholders evidencing not less than a majority of the
Note Balance, voting as a single class, for the purpose of adding any provisions
to or changing in any manner or eliminating any of the provisions of this
Agreement or of modifying in any manner the rights of the Noteholders; provided
that no such amendment shall (i) reduce the interest rate or principal amount of
any Note or delay any Payment Date or the Final Scheduled Payment Date of any
Note without the consent of the Holder of such Note or (ii) reduce the
percentage of the Note Balance, the Holders of which are required to consent to
any matter without the consent of the Holders of at least the percentage of the
Note Balance which were required to consent to such matter before giving effect
to such amendment; provided, further, that such amendment shall not materially
and adversely affect the rights or obligations of the Swap Counterparty under
this Sale and Servicing Agreement unless (i) the Swap Counterparty shall have
consented in writing to such amendment (and such consent shall be deemed to have
been given if the Swap Counterparty does not object in writing within ten
(10) Business Days after confirmed verbal receipt of a written request for such
consent) and (ii) the Rating Agency Condition is satisfied with respect to such
amendment. It will not be necessary for the consent of Noteholders to approve
the particular form of any proposed amendment or consent, but it will be
sufficient if such consent approves the substance thereof. The manner of
obtaining such consents (and any other consents of Noteholders provided for in
this Agreement) and of evidencing the authorization of the execution thereof by
Noteholders will be subject to such reasonable requirements as the Indenture
Trustee may prescribe, including the establishment of record dates pursuant to
the Note Depository Agreement.

(d) Prior to the execution of any amendment to this Agreement, the Servicer
shall provide written notification of the substance of such amendment to each
Rating Agency; and promptly after the execution of any such amendment or
consent, the Servicer shall furnish a copy of such amendment or consent to each
Rating Agency and the Indenture Trustee.

(e) Prior to the execution of any amendment to this Agreement, the Seller, the
Owner Trustee and the Indenture Trustee shall be entitled to receive and
conclusively rely upon an Opinion of Counsel stating that the execution of such
amendment is authorized or permitted by this Agreement and that all conditions
precedent to the execution and delivery of such amendment have been satisfied.
The Owner Trustee and the Indenture Trustee may, but shall not be obligated to,
enter into any such amendment which adversely affects the Owner Trustee’s or the
Indenture Trustee’s, as applicable, own rights, duties or immunities under this
Agreement. Furthermore, notwithstanding anything to the contrary herein, this
Agreement may not be amended in any way that would adversely affect the Owner
Trustee’s rights, privileges, indemnities, duties or obligations under this
Agreement, the Transaction Documents or otherwise without the prior written
consent of the Owner Trustee.

SECTION 9.2 Protection of Title.

(a) The Seller shall authorize and file such financing statements and cause to
be authorized and filed such continuation and other statements, all in such
manner and in such places as may be required by law fully to preserve, maintain
and protect the interest of the Issuer and the Indenture Trustee under this
Agreement in the Purchased Assets (other than any Purchased Asset with respect
thereto, to the extent that the interest of the Issuer or the Indenture

 

30



--------------------------------------------------------------------------------

Trustee therein cannot be perfected by the filing of a financing statement). The
Seller shall deliver (or cause to be delivered) to the Issuer file-stamped
copies of, or filing receipts for, any document filed as provided above, as soon
as available following such filing.

(b) None of the Issuer, the Seller or the Servicer shall change its name,
identity, organizational structure or jurisdiction of organization in any manner
that would make any financing statement or continuation statement filed by the
Seller in accordance with paragraph (a) above “seriously misleading” within the
meaning of Sections 9-506, 9-507 or 9-508 of the UCC, unless it shall have given
the Issuer and the Indenture Trustee at least five days’ prior written notice
thereof and, to the extent necessary, has promptly filed amendments to
previously filed financing statements or continuation statements described in
paragraph (a) above.

(c) The Seller shall give the Issuer and the Indenture Trustee at least five
days’ prior written notice of any change of location of the Seller for purposes
of Section 9-307 of the UCC and shall have taken all action prior to making such
change (or shall have made arrangements to take such action substantially
simultaneously with such change, if it is not possible to take such action in
advance) reasonably necessary or advisable to amend all previously filed
financing statements or continuation statements described in paragraph
(a) above.

(d) The Servicer shall maintain (or shall cause its Sub-Servicer to maintain)
accounts and records as to each Receivable accurately and in sufficient detail
to permit (i) the reader thereof to know at any time the status of such
Receivable, including payments and recoveries made and payments owing (and the
nature of each) and (ii) reconciliation between payments or recoveries on (or
with respect to) each Receivable and the amounts from time to time deposited in
the Collection Account in respect of such Receivable.

(e) The Servicer shall maintain (or shall cause its Sub-Servicer to maintain)
its computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Issuer in such Receivable and that such Receivable is owned by the Issuer and
has been pledged to the Indenture Trustee pursuant to the Indenture. Indication
of the Issuer’s and Indenture Trustee’s interest in a Receivable shall not be
deleted from or modified on such computer systems until, and only until, the
related Receivable shall have been paid in full or repurchased.

(f) If at any time the Servicer shall propose to sell, grant a security interest
in or otherwise transfer any interest in motor vehicle receivables to any
prospective purchaser, lender or other transferee, the Servicer shall give to
such prospective purchaser, lender or other transferee computer tapes, records
or printouts (including any restored from backup archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly that
such Receivable has been sold and is owned by the Issuer and has been pledged to
the Indenture Trustee.

SECTION 9.3 Other Liens or Interests. Except for the conveyances and grants of
security interests pursuant to this Agreement and the other Transaction
Documents, the Seller shall not sell, pledge, assign or transfer the Receivables
or other property transferred to the Issuer

 

31



--------------------------------------------------------------------------------

to any other Person, or grant, create, incur, assume or suffer to exist any Lien
on any interest therein, and the Seller shall defend the right, title and
interest of the Issuer in, to and under such Receivables and other property
transferred to the Issuer against all claims of third parties claiming through
or under the Seller.

SECTION 9.4 Transfers Intended as Sale; Security Interest.

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales
and transfers rather than pledges or assignments of only a security interest and
shall be given effect as such for all purposes. It is further the intention of
the parties hereto that the Receivables and related Transferred Assets shall not
be part of the Seller’s estate in the event of a bankruptcy or insolvency of the
Seller. The sales and transfers by the Seller of Receivables and related
Transferred Assets hereunder are and shall be without recourse to, or
representation or warranty (express or implied) by, the Seller, except as
otherwise specifically provided herein. The limited rights of recourse specified
herein against the Seller are intended to provide a remedy for breach of
representations and warranties relating to the condition of the property sold,
rather than to the collectibility of the Receivables.

(b) Notwithstanding the foregoing, in the event that the Receivables and other
Transferred Assets are held to be property of the Seller, or if for any reason
this Agreement is held or deemed to create indebtedness or a security interest
in the Receivables and other Transferred Assets, then it is intended that:

 

  (i) This Agreement shall be deemed to be a security agreement within the
meaning of Articles 8 and 9 of the New York Uniform Commercial Code and the
Uniform Commercial Code of any other applicable jurisdiction;

 

  (ii) The conveyance provided for in Section 2.1 shall be deemed to be a grant
by the Seller, and the Seller hereby grants, to the Issuer of a security
interest in all of its right (including the power to convey title thereto),
title and interest, whether now owned or hereafter acquired, in and to the
Receivables and other Transferred Assets, to secure such indebtedness and the
performance of the obligations of the Seller hereunder;

 

  (iii) The possession by the Issuer, or the Servicer as the Issuer’s agent, of
the Receivables Files and any other property as constitute instruments, money,
negotiable documents or chattel paper shall be deemed to be “possession by the
secured party” or possession by the purchaser or a person designated by such
purchaser, for purposes of perfecting the security interest pursuant to the New
York Uniform Commercial Code and the Uniform Commercial Code of any other
applicable jurisdiction; and

 

  (iv) Notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Issuer for the purpose of perfecting such
security interest under applicable law.

 

32



--------------------------------------------------------------------------------

SECTION 9.5 Information Requests. The parties hereto shall provide any
information reasonably requested by the Servicer, the Issuer, the Seller or any
of their Affiliates, in order to comply with or obtain more favorable treatment
under any current or future law, rule, regulation, accounting rule or principle.

SECTION 9.6 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile, and addressed in each case as set forth on Schedule II
or at such other address as shall be designated in a written notice to the other
parties hereto. Any notice required or permitted to be mailed to a Noteholder
shall be given by first class mail, postage prepaid, at the address of such
Noteholder as shown in the Note Register. Delivery shall occur only upon receipt
or reported tender of such communication by an officer of the recipient entitled
to receive such notices located at the address of such recipient for notices
hereunder; provided, however, that any notice to a Noteholder mailed within the
time prescribed in this Agreement shall be conclusively presumed to have been
duly given, whether or not the Noteholder shall receive such notice.

SECTION 9.7 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT
EXCLUDING TO THE MAXIMUM EXTENT PERMITTED BY LAW ALL OTHER RULES THEREOF
RELATING TO CONFLICTS OF LAW AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 9.8 Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

SECTION 9.9 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

SECTION 9.10 Waivers. No failure or delay on the part of the Servicer, the
Seller, the Issuer or the Indenture Trustee in exercising any power or right
hereunder (to the extent such Person has any power or right hereunder) shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on any party hereto
in any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by any party hereto under this Agreement
shall, except as may otherwise be stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

 

33



--------------------------------------------------------------------------------

SECTION 9.11 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

SECTION 9.12 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

SECTION 9.13 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

SECTION 9.14 Acknowledgment and Agreement. By execution below, the Seller
expressly acknowledges and consents to the pledge, assignment and Grant of a
security interest in the Receivables and the other Transferred Assets by the
Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders. In addition, the Seller hereby acknowledges and agrees that for so
long as the Notes are outstanding, the Indenture Trustee will have the right to
exercise all powers, privileges and claims of the Issuer under this Agreement.

SECTION 9.15 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 9.16 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) none of the
parties hereto shall commence or join with any other Person in commencing any
proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction. This Section shall survive the termination of this
Agreement.

SECTION 9.17 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

 

34



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 9.6 of this Agreement;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any action, proceeding or counterclaim
based on, or arising out of, under or in connection with this Agreement, any
other Transaction Document, or any matter arising hereunder or thereunder.

SECTION 9.18 Limitation of Liability.

(a) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed and delivered by Wilmington Trust Company, not in its
individual capacity but solely as Owner Trustee, and in no event shall it have
any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer hereunder or under the Notes or any of the other
Transaction Documents or in any of the certificates, notices or agreements
delivered pursuant thereto, as to all of which recourse shall be had solely to
the assets of the Issuer. Under no circumstances shall the Owner Trustee be
personally liable for the payment of any indebtedness or expense of the Issuer
or be liable for the breach or failure of any obligations, representation,
warranty or covenant made or undertaken by the Issuer under the Transaction
Documents. For the purposes of this Agreement, in the performance of its duties
or obligations hereunder, the Owner Trustee shall be subject to, and entitled to
the benefits of, the terms and provisions of Articles VI, VII and VIII of the
Trust Agreement.

(b) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed and delivered by Deutsche Bank Trust Company Americas, not in
its individual capacity but solely as Indenture Trustee, and in no event shall
it have any liability for the representations, warranties, covenants, agreements
or other obligations of the Issuer under the Notes or any of the other
Transaction Documents or in any of the certificates, notices or agreements
delivered pursuant thereto, as to all of which recourse shall be had solely to
the assets of the Issuer; provided that the Indenture Trustee shall be
responsible only for its actions as Indenture Trustee hereunder and under the
Indenture. Under no circumstances shall the

 

35



--------------------------------------------------------------------------------

Indenture Trustee be personally liable for the payment of any indebtedness or
expense of the Issuer or be liable for the breach or failure of any obligations,
representation, warranty or covenant made or undertaken by the Issuer under the
Transaction Documents. For the purposes of this Agreement, in the performance of
its duties or obligations hereunder, the Indenture Trustee shall be subject to,
and entitled to the benefits of, the terms and provisions of Article VI of the
Indenture.

SECTION 9.19 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, the Noteholders and the
Residual Interestholders and their respective successors and permitted assigns
and the Owner Trustee and the Swap Counterparty shall be express third party
beneficiaries hereof and may enforce the provisions hereof as if they were
parties hereto. Except as otherwise provided in this Section, no other Person
will have any right hereunder.

SECTION 9.20 Limitation of Rights. All of the rights of the Swap Counterparty
in, to and under this Agreement (including, but not limited to, all of the Swap
Counterparty’s rights to receive notice of any action hereunder and to give or
withhold consent to any action hereunder) shall terminate upon the termination
of the Interest Rate Swap Agreement in accordance with the terms thereof and the
payment in full of all amounts owing to the Swap Counterparty.

SECTION 9.21 Regulation AB. The Seller and the Servicer acknowledge and agree
that the purpose of this Section 9.21 is to facilitate compliance by the Seller
with the provisions of Regulation AB and related rules and regulations of the
Commission. The Seller shall not exercise its right to request delivery of
information or other performance under these provisions other than in good
faith, or for purposes other than compliance with the Securities Act, the
Exchange Act and the rules and regulations of the Commission under the
Securities Act and the Exchange Act. The Servicer acknowledges that
interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees to comply with requests made by the Seller in
good faith for delivery of information under these provisions on the basis of
evolving interpretations of Regulation AB. The Servicer shall cooperate fully
with the Seller and the Issuer to deliver to the Seller and the Issuer
(including any of its assignees or designees) any and all statements, reports,
certifications, records and any other information necessary in the good faith
determination of the Seller or the Issuer to permit the Seller to comply with
the provisions of Regulation AB, together with such disclosures relating to the
Servicer and the Receivables, or the servicing of the Receivables, reasonably
believed by the Servicer to be necessary in order to effect such compliance.

SECTION 9.22 Information to Be Provided by the Indenture Trustee. (a) For so
long as the Issuer is required to report under the Exchange Act, the Indenture
Trustee shall (i) on or before the fifth Business Day of each month, provide to
the Seller, in writing, such information regarding the Indenture Trustee as is
requested by the Seller for the purpose of compliance with Item 1117 of
Regulation AB; provided, however, that the Indenture Trustee shall not be
required to provide such information in the event that there has been no change
to the information previously provided by the Indenture Trustee to Seller, and
(ii) as promptly as practicable following notice to or discovery by a
Responsible Officer of the Indenture Trustee of any changes to such information,
provide to the Seller, in writing, such updated information.

 

36



--------------------------------------------------------------------------------

(b) As soon as available but no later than March 15 of each calendar year for so
long as the Issuer is required to report under the Exchange Act, commencing in
2008, the Indenture Trustee shall:

(i) deliver to the Seller a report regarding the Indenture Trustee’s assessment
of compliance with the Servicing Criteria during the immediately preceding
calendar year, as required under paragraph (b) of Rule 13a-18, Rule 15d-18 of
the Exchange Act and Item 1122 of Regulation AB. Such report shall be signed by
an authorized officer of the Indenture Trustee, and shall address each of the
Servicing Criteria specified in Exhibit E or such criteria as mutually agreed
upon by the Seller and the Indenture Trustee;

(ii) deliver to the Seller a report of a registered public accounting firm that
attests to, and reports on, the assessment of compliance made by the Indenture
Trustee and delivered pursuant to the preceding paragraph. Such attestation
shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under
the Securities Act and the Exchange Act; and

(iii) deliver to the Seller and any other Person that will be responsible for
signing the certification (a “Sarbanes Certification”) required by Rules
13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002) on behalf of the Issuer or the Seller substantially
in the form attached hereto as Exhibit F or such form as mutually agreed upon by
the Seller and the Indenture Trustee.

The Indenture Trustee acknowledges that the parties identified in clause
(iii) above may rely on the certification provided by the Indenture Trustee
pursuant to such clause in signing a Sarbanes Certification and filing such with
the Commission.

[SIGNATURES FOLLOW]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Sale and Servicing Agreement to
be duly executed by their respective officers thereunto duly authorized as of
the day and year first above written.

 

CAPITAL ONE AUTO RECEIVABLES, LLC,

as Seller

By:  

/s/ Jerry Hamstead

Name:   Jerry Hamstead Title:   Assistant Vice President

 

S-1    Sale and Servicing Agreement (2007-1)



--------------------------------------------------------------------------------

CAPITAL ONE PRIME AUTO RECEIVABLES TRUST 2007-1, as Issuer By:   WILMINGTON
TRUST COMPANY,   not in its individual capacity but   solely as Owner Trustee
By:  

/s/ J. Christopher Murphy

Name:   J. Christopher Murphy Title:   Financial Services Officer

 

S-2    Sale and Servicing Agreement (2007-1)



--------------------------------------------------------------------------------

CAPITAL ONE AUTO FINANCE, INC.,

as Servicer

By:  

/s/Richard Johns

Name:   Richard Johns Title:   Assistant Vice President

 

S-3    Sale and Servicing Agreement (2007-1)



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity but

solely as Indenture Trustee

By:  

/s/ Louis Bodi

Name:   Louis Bodi Title:   Vice President By:  

/s/ Aranka R. Paul

Name:   Aranka R. Paul Title:   Assistant Vice President

 

S-4    Sale and Servicing Agreement (2007-1)



--------------------------------------------------------------------------------

SCHEDULE I

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE RECEIVABLES

 

(a) Characteristics of Receivables. As of its respective Cut-Off Date (or such
other date as may be specifically set forth below), each Receivable:

(i) has been fully and properly executed or electronically authenticated (as
defined in the UCC) by the Obligor thereto;

(ii) has been originated directly by the related Originator in accordance with
its customary origination practices;

(iii) as of the Closing Date or Subsequent Funding Date, as applicable, is
secured by a first priority validly perfected security interest in the Financed
Vehicle in favor of the related Originator, as secured party, or all necessary
actions with respect to the Receivable has been taken or will be taken to
perfect a first priority security interest in the Financed Vehicle in favor of
the related Originator, as secured party, which security interest, in either
case, is assignable and has been so assigned by the related Originator to COAF,
if applicable, by COAF to the Seller and by the Seller to the Issuer;

(iv) contains customary and enforceable provisions such that the rights and
remedies of the holder thereof are adequate for realization against the
collateral of the benefits of the security;

(v) provided, at origination, for level monthly payments which fully amortize
the initial Principal Balance over the original term; provided, that the amount
of the first or last payment may be different from the level monthly payment but
in no event more than three times the level monthly payment;

(vi) provides for interest at the Contract Rate specified in the Schedule of
Receivables;

(vii) was originated in the United States;

(viii) is secured by a new or used automobile, light-duty truck or motorcycle;

(ix) has a Contract Rate of no less than 2.0% and not more than 15.0%;

(x) had an original term to maturity of not more than 72 months and not less
than 12 months and each Receivable has a remaining term to maturity, as of its
respective Cut-Off Date, of four months or more;

(xi) had an original Principal Balance less than or equal to $100,000;

 

I-1   

Schedule I to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

(xii) has a Principal Balance on its respective Cut-Off Date of greater than or
equal to $500;

(xiii) the final Scheduled Payment is due on or before September 30, 2013;

(xiv) was not more than 30 days past due as of its Cut-Off Date;

(xv) the related Originator has not received notice that the related Obligor has
filed for bankruptcy, and to the best of the related Originator’s knowledge
without any independent investigation, the related Obligor was not the subject
of any pending bankruptcy or insolvency proceeding;

(xvi) is not subject to a force-placed Insurance Policy on the related Financed
Vehicle;

(xvii) is a Simple Interest Receivable, and scheduled payments under each
Receivable have been applied in accordance with the method for allocating
principal and interest set forth in such Receivable;

(xviii) was selected using no materially adverse selection procedures;

(xix) is not an “installment sale contract” as defined in the Pennsylvania Motor
Vehicle Sales Finance Act, 69 P.S. §601, et seq., and

(xx) all payments by the related Obligor with respect to such Receivable are
paid into an account in which no entity is a “secured party” within the meaning
of Article 9 of the UCC.

 

(b) Schedule of Receivables. The information with respect to a Receivable
transferred on the Closing Date or on any Funding Date as set forth in the
Schedule of Receivables for such date was true and correct in all material
respects as of the Cut-Off Date for such Receivable.

 

(c) Compliance with Law. The Receivable complied at the time it was originated
or made, and the transfer of that Receivable to the Issuer complied at the time
of transfer, in all material respects with all requirements of applicable
federal, state and local laws, and regulations thereunder, including, to the
extent applicable, usury laws, the Federal Truth in Lending Act, the Equal
Credit Opportunity Act, the Fair Credit Reporting Act, the Federal Trade
Commission Act, the Fair Debt Collection Practices Act, the Fair Credit Billing
Act, the Magnuson-Moss Warranty Act, Federal Reserve Board Regulations B and Z,
the Servicemembers’ Civil Relief Act, state adaptations of the National Consumer
Act and of the Uniform Consumer Credit Code and any other consumer credit, equal
opportunity and disclosure laws applicable to that Receivable.

 

(d)

Binding Obligation. The Receivable constitutes the legal, valid and binding
payment obligation in writing of the Obligor, enforceable by the holder thereof
in accordance with its terms, except (i) as enforceability may be limited by
applicable bankruptcy,

 

I-2   

Schedule I to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

 

insolvency, reorganization, liquidation or other similar laws and equitable
principles relating to or affecting the enforcement of creditors’ rights
generally and (ii) as such Receivable may be modified by the application after
the applicable Cut-Off Date of the Servicemembers’ Civil Relief Act, as amended,
to the extent applicable to the related Obligor.

 

(e) Receivable in Force. The Receivable has not been satisfied, subordinated or
rescinded nor has the related Financed Vehicle been released from the lien of
such Receivable in whole or in part.

 

(f) No Default; No Waiver. Except for payment delinquencies continuing for a
period of not more than 30 days as of the applicable Cut-Off Date, the Seller
has no knowledge that a default, breach, violation or event permitting
acceleration under the terms of the Receivable existed as of the applicable
Cut-Off Date or that any continuing condition that with notice or lapse of time,
or both, would constitute a default, breach, violation or event permitting
acceleration under the terms of the Receivable had arisen as of the applicable
Cut-Off Date and the Seller has not waived any of the foregoing.

 

(g) Insurance. The Receivable requires that the Obligor thereunder obtain
comprehensive and collision insurance covering the related Financed Vehicle.

 

(h) No Government Obligor. The Obligor on the Receivable is not the United
States of America or any state thereof or any local government, or any agency,
department, political subdivision or instrumentality of the United States of
America or any state thereof or any local government.

 

(i) Assignment. No Receivable has been originated in, or is subject to the laws
of, any jurisdiction under which the sale, transfer, assignment, setting over,
conveyance or pledge of such Receivable would be unlawful, void, or voidable.
COAF has not entered into any agreement with any Obligor that prohibits,
restricts or conditions the assignment of the related Receivable.

 

(j) Good Title. It is the intention of the Seller that the sale, transfer,
assignment and conveyance herein contemplated constitute an absolute sale,
transfer, assignment and conveyance of the Receivables and that the Receivables
not be part of the Seller’s estate in the event of the filing of a bankruptcy
petition by or against the Seller under any bankruptcy law. As of the Closing
Date or Funding Date, as applicable, no Receivable has been sold, transferred,
assigned, conveyed or pledged to any Person other than pursuant to the
Transaction Documents. As of the Closing Date or Funding Date, as applicable,
and immediately prior to the sale and transfer herein contemplated, the Seller
had good and marketable title to and was the sole owner of each Receivable free
and clear of all Liens (except any Lien which will be released prior to
assignment of such Receivable hereunder), and, immediately upon the sale and
transfer thereof, the Issuer will have good and marketable title to each
Receivable, free and clear of all Liens.

 

(k)

Filings. All filings (including, without limitation, UCC filings) necessary in
any jurisdiction to give the Issuer a first priority, validly perfected
ownership interest in the

 

I-3   

Schedule I to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

 

Receivables (other than any Related Security with respect thereto, to the extent
that an ownership interest therein cannot be perfected by the filing of a
financing statement), and to give the Indenture Trustee a first priority
perfected security interest therein, will be made within ten days of the Closing
Date.

 

(l) Priority. The Receivable is not pledged, assigned, sold, subject to a
security interest, or otherwise conveyed other than pursuant to the Transaction
Documents. The Seller has not authorized the filing of and is not aware of any
financing statements against the Originators, COAF or the Seller that include a
description of collateral covering the Receivables other than any financing
statement relating to security interests granted under the Transaction Documents
or that have been or, prior to the assignment of such Receivable hereunder, will
be terminated, amended or released. The Sale and Servicing Agreement creates a
valid and continuing security interest in the Receivable (other than the Related
Security with respect thereto) in favor of the Issuer which security interest is
prior to all other Liens and is enforceable as such against all other creditors
of and purchasers and assignees from the Seller.

 

(m) Characterization of Receivables. Each Receivable constitutes either
“electronic chattel paper,” “tangible chattel paper,” an “account,” an
“instrument,” or a “general intangible,” each as defined in the UCC.

 

(n) One Original. There is only one executed original, electronically
authenticated original or authoritative copy of the Contract (in each case
within the meaning of the UCC) related to each Receivable.

 

(o) No Defenses. As of the related Cut-Off Date, there are no rights of
rescission, offset, claim, counterclaim or defense, and the Seller has no
knowledge of the same being asserted or threatened, with respect to any
Receivable.

 

I-4   

Schedule I to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

SCHEDULE II

NOTICE ADDRESSES

If to the Issuer:

Capital One Prime Auto Receivables Trust 2007-1

c/o Wilmington Trust Company

1100 North Market Street

Wilmington, Delaware 19890-0001

Facsimile: (302) 636-4140

Attention: Corporate Trust Department

with copies to the Administrator and the Indenture Trustee

If to COAF, the Servicer or the Administrator:

Capital One Auto Finance, Inc.

1680 Capital One Drive

McLean, Virginia 22102

Facsimile: (703) 720-2121

Attention: Manager of Securitization

with a copies to:

Capital One Auto Finance, Inc.

1680 Capital One Drive

McLean, Virginia 22102

Facsimile: (703) 720-2227

Attention: Funding Counsel

Capital One Auto Finance, Inc.

3901 N. Dallas Parkway

Plano, Texas 75093

Facsimile: (888) 722-8255

Attention: Chief Financial Officer

Capital One Auto Finance, Inc.

3901 N. Dallas Parkway

Plano, Texas 75093

Facsimile: (866) 722-6341

Attention: Legal

 

II-1   

Schedule II to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

If to the Seller:

Capital One Auto Receivables, LLC

140 E. Shore Drive

Room 1052-D

Glen Allen, Virginia 23059

Facsimile: (804) 290-6666

Telephone: (804) 290-6736

Attention: Capital Markets

with a copy to:

Capital One Auto Finance, Inc.

1680 Capital One Drive

McLean, Virginia 22102

Facsimile No. (703) 720-2227

Attention: Funding Counsel

If to the Indenture Trustee:

Deutsche Bank Trust Company Americas

60 Wall Street, 26th Floor

New York, NY 10005

Facsimile: (212) 553-2462

Attention: Structured Finance Services–Capital One Prime Auto Receivables
Trust 2007-1

If to the Owner Trustee:

Wilmington Trust Company

1100 North Market Street

Wilmington, Delaware 19890-0001

Facsimile: (302) 636-4140

Attention: Corporate Trust Administration

If to Moody’s:

Moody’s Investors Service, Inc.

99 Church Street

New York, New York 10007

Facsimile: (212) 298-7139)

Attention: ABS Monitoring Group, 4th Floor

 

II-2   

Schedule II to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

If to S&P:

Standard & Poor’s Ratings Services

55 Water Street

New York, New York 10041

Facsimile: (212) 438-2664

Attention: Asset Backed Surveillance Group

If to Fitch:

Fitch, Inc.

One State Street Plaza, 32nd Floor

New York, New York 10004

Facsimile: (212) 480-4438

Attention: Asset-Backed Securities Group

If to the Initial Swap Counterparty:

Merrill Lynch Capital Services, Inc.

Attention: Nader Maroun

Phone: 212-236-8654

Fax: 917-778-0836

Email: nader_maroun@ml.com

 

II-3   

Schedule II to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF FUNDING DATE

In accordance with the Indenture dated as of June 28, 2007 (as amended or
supplemented from time to time, the “Indenture”) by and between Capital One
Prime Auto Receivables Trust 2007-1 (the “Issuer”), and Deutsche Bank Trust
Company Americas, as indenture trustee (the “Indenture Trustee”), the
undersigned hereby gives notice of the Funding Date to occur on or before
                , 2007 for each of the Receivables listed on the Schedule of
Receivables for such Funding Date. Unless otherwise defined herein, capitalized
terms have the meanings set forth in Appendix A to the Sale and Servicing
Agreement dated as of June 28, 2007 by and between the Issuer, the Indenture
Trustee, Capital One Auto Finance, Inc. and Capital One Auto Receivables, LLC,
as Seller (the “Seller”).

Such Subsequent Receivables represent the following amounts:

 

Aggregate Principal Balance of Subsequent Receivables as of the Subsequent
Cut-Off Date (approximate):

  $      

Amount to be wired to or at the direction of the Seller in payment for such
Subsequent Receivables (approximate):

  $      

Subsequent Cut-Off Date:                 , 2007

The undersigned hereby certifies that, in connection with the Funding Date
specified above, the undersigned has complied with all terms and provisions
specified in Section 2.5 of the Sale and Servicing Agreement, including, but not
limited to, delivery of the Officer’s Certificate, as specified therein.

 

Date:                 , 2007 CAPITAL ONE PRIME AUTO RECEIVABLES TRUST 2007-1 By:
 

Capital One Auto Finance, Inc.,

as Administrator

By:      Name:   Title:  

 

A-1   

Exhibit A to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT B

JOINT OFFICER’S CERTIFICATE

re: Funding Date

CAPITAL ONE AUTO FINANCE, INC.

CAPITAL ONE AUTO RECEIVABLES, LLC

CAPITAL ONE PRIME AUTO RECEIVABLES TRUST 2007-1

[DATE]

This Officer’s Certificate is being delivered in accordance with Section 2.5 of
that certain Sale and Servicing Agreement dated as of June 28, 2007 (as amended,
modified or supplemented from time to time, the “Sale and Servicing Agreement”)
by and between Capital One Prime Auto Receivables Trust 2007-1 (the “Issuer”),
Capital One Auto Receivables, LLC (the “Seller”), Capital One Auto Finance, Inc.
(the “Servicer”) and Deutsche Bank Trust Company Americas (the “Indenture
Trustee”). Terms not otherwise defined herein shall have the meanings ascribed
thereto in Appendix A to the Sale and Servicing Agreement. Reference is hereby
made to the Funding Date to occur on                 , 2007 (the “Subject
Funding Date”).

By his or her signature below, each of the undersigned officers on behalf of the
Servicer, the Seller, and the Issuer, as the case may be, certifies that:

(a) the representations and warranties of the Seller contained in Section 5.1 of
the Sale and Servicing Agreement are true and correct as of the date hereof;

(b) the representations and warranties of the Seller contained in Section 2.2 of
the Sale and Servicing Agreement with respect to the Subsequent Receivables to
be acquired on the Subject Funding Date are true and correct as of the
applicable date set forth on Schedule I to the Sale and Servicing Agreement;

(c) the representations and warranties of the Servicer set forth in Section 6.1
of the Sale and Servicing Agreement are true and correct as of the date hereof;
and

(d) the requirements stated in Section 2.5 of the Sale and Servicing Agreement
regarding the Subsequent Receivables to be acquired on the Subject Funding Date
have been met.

 

B-1   

Exhibit B to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

CAPITAL ONE PRIME AUTO RECEIVABLES TRUST 2007-1 By:  

Capital One Auto Finance, Inc.,

as Administrator

By:      Name:   Title:   CAPITAL ONE AUTO FINANCE, INC. By:      Name:   Title:
  CAPITAL ONE AUTO RECEIVABLES, LLC By:      Name:   Title:  

 

B-2   

Exhibit B to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT C

ASSIGNMENT PURSUANT TO SALE AND SERVICING AGREEMENT

[Date]

For value received, in accordance with the Sale and Servicing Agreement (the
“Agreement”), dated as of June 28, 2007, by and between Capital One Prime Auto
Receivables Trust 2007-1, a Delaware statutory trust (the “Issuer”), Capital One
Auto Receivables, LLC, a Delaware limited liability company (the “Seller”),
Capital One Auto Finance, Inc., a Texas corporation (“COAF”), and Deutsche Bank
Trust Company Americas (the “Indenture Trustee”), on the terms and subject to
the conditions set forth in the Agreement, the Seller does hereby irrevocably
sell, transfer, assign, and otherwise convey to the Issuer without recourse
(subject to the obligations in the Agreement) on the date hereof, all right,
title and interest of the Seller, whether now owned or hereafter acquired, in,
to and under the Receivables set forth on the Schedule of Receivables on the
date hereof, and the Collections after the related Cut-Off Date and the Related
Security relating thereto, together with all of Seller’s rights under the
Purchase Agreement and all proceeds of the foregoing, which sale shall be
effective as of such Cut-Off Date.

The foregoing sale does not constitute and is not intended to result in an
assumption by the Issuer of any obligation of the Seller or the Originator to
the Obligors, insurers or any other Person in connection with the Receivables or
the other assets and properties conveyed hereunder or any agreement, document or
instrument related thereto.

This assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Agreement and is
governed by the Agreement.

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Agreement.

IN WITNESS HEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.

 

CAPITAL ONE AUTO RECEIVABLES, LLC By:      Name:   Title:  

 

C-1   

Exhibit C to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT D

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in the
Agreement, the Seller hereby represents, warrants, and covenants to the Issuer
and the Indenture Trustee as follows on the Closing Date and on each Funding
Date:

General

1. This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables and the other Transferred Assets in
favor of the Issuer, which security interest is prior to all other Liens, and is
enforceable as such as against creditors of and purchasers from the Seller.

2. The Receivables constitute “chattel paper” (including “electronic chattel
paper” or “tangible chattel paper”), “accounts,” “instruments” or “general
intangibles,” within the meaning of the UCC.

3. Each Receivable is secured by a first priority validly perfected security
interest in the related Financed Vehicle in favor of the applicable Originator,
as secured party, or all necessary actions with respect to such Receivable have
been taken or will be taken to perfect a first priority security interest in the
related Financed Vehicle in favor of the applicable Originator, as secured
party.

Creation

4. Immediately prior to the sale, transfer, assignment and conveyance of a
Receivable by the Seller to the Issuer, the Seller owned and had good and
marketable title to such Receivable free and clear of any Lien and immediately
after the sale, transfer, assignment and conveyance of such Receivable to the
Issuer, the Issuer will have good and marketable title to such Receivable free
and clear of any Lien.

5. The related Originator has received all consents and approvals to the sale of
the Receivables hereunder to the Issuer required by the terms of the Receivables
that constitute instruments.

Perfection

6. The Seller has caused or will have caused, within ten days after the
effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the sale of the Receivables from the Seller
to Issuer, and the security interest in the Receivables granted to the Issuer
hereunder; and the Servicer, in its capacity as custodian, has in its possession
the original copies of such instruments or tangible chattel paper that
constitute or evidence the Receivables, and all financing statements referred to
in this paragraph contain a statement that: “A purchase of or security interest
in any collateral described in this financing statement will violate the rights
of the Secured Party/Purchaser”.

 

D-1   

Exhibit D to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

7. With respect to Receivables that constitute instruments or tangible chattel
paper, either:

(i) All original executed copies of each such instrument or tangible chattel
paper have been delivered to the Indenture Trustee; or

(ii) Such instruments or tangible chattel paper are in the possession of the
Servicer and the Indenture Trustee has received a written acknowledgment from
the Servicer that the Servicer, in its capacity as custodian, is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee; or

(iii) The Servicer received possession of such instruments or tangible chattel
paper after the Indenture Trustee received a written acknowledgment from the
Servicer that the Servicer is acting solely as agent of the Indenture Trustee.

Priority

8. Neither the Seller nor COAF has authorized the filing of, or is aware of, any
financing statements against either the Seller or COAF that include a
description of collateral covering the Receivables other than any financing
statement (i) relating to the conveyance of the Receivables by COAF to the
Seller under the Purchase Agreement, (ii) relating to the security interest
granted to Issuer hereunder or (iii) that has been terminated.

9. Neither the Seller nor COAF is aware of any material judgment, ERISA or tax
lien filings against either the Seller or COAF.

10. Neither the Seller nor COAF nor a custodian or vaulting agent thereof
holding any Receivable that is electronic chattel paper has communicated an
authoritative copy of any loan agreement that constitutes or evidences such
Receivable to any Person other than the Servicer.

11. None of the instruments, tangible chattel paper or electronic chattel paper
that constitute or evidence the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Seller, the Issuer or the Indenture Trustee.

Survival of Perfection Representations

12. Notwithstanding any other provision of the Sale and Servicing Agreement or
any other Transaction Document, the perfection representations, warranties and
covenants contained in this Exhibit D shall be continuing, and remain in full
force and effect until such time as all obligations under the Transaction
Documents and the Notes have been finally and fully paid and performed.

No Waiver

13. The parties to the Sale and Servicing Agreement shall provide the Rating
Agencies with prompt written notice of any breach of the perfection
representations, warranties and covenants contained in this Exhibit D, and shall
not, without satisfying the Rating Agency Condition, waive a breach of any of
such perfection representations, warranties or covenants.

 

D-2   

Exhibit D to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

Servicer to Maintain Perfection and Priority

14. The Servicer covenants that, in order to evidence the interests of the
Seller and Issuer under the Sale and Servicing Agreement and the Indenture
Trustee under the Indenture, Servicer shall take such action, or execute and
deliver such instruments as may be necessary or advisable (including, without
limitation, such actions as are requested by the Indenture Trustee) to maintain
and perfect, as a first priority perfected security interest, the Indenture
Trustee’s security interest in the Receivables. The Servicer shall, from time to
time and within the time limits established by law, prepare and file, all
financing statements, amendments, continuations, initial financing statements in
lieu of a continuation statement, terminations, partial terminations, releases
or partial releases, or any other filings necessary or advisable to continue,
maintain and perfect the Indenture Trustee’s security interest in the
Receivables as a first-priority perfected security interest (each a “Filing”).

 

D-2   

Exhibit D to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT E

SERVICING CRITERIA TO BE ADDRESSED IN

INDENTURE TRUSTEE’S ASSESSMENT OF COMPLIANCE

The assessment of compliance to be delivered by the Indenture Trustee shall
address, at a minimum, the criteria identified as below as “Applicable Servicing
Criteria”:

 

Servicing Criteria

  

Applicable

Servicing Criteria

Reference

  

Criteria

        General Servicing Considerations   

1122(d)(1)(i)

   Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.   

1122(d)(1)(ii)

   If any material servicing activities are outsourced to third parties,
policies and procedures are instituted to monitor the third party’s performance
and compliance with such servicing activities.   

1122(d)(1)(iii)

   Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.   

1122(d)(1)(iv)

   A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.       Cash Collection and Administration   

1122(d)(2)(i)

   Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.    ü1

1122(d)(2)(ii)

   Disbursements made via wire transfer on behalf of an obligor or to an
investor are made only by authorized personnel.    ü

1122(d)(2)(iii)

   Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.   

1122(d)(2)(iv)

   The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.    ü

1122(d)(2)(v)

   Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.    ü

1122(d)(2)(vi)

   Unissued checks are safeguarded so as to prevent unauthorized access.   

1122(d)(2)(vii)

   Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations are (A) mathematically accurate; (B)
prepared within 30 calendar days after the bank statement cutoff date, or such
other number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.   

--------------------------------------------------------------------------------

1

Solely with regard to deposits made by the Indenture Trustee.

 

E-1   

Exhibit E to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

Servicing Criteria

  

Applicable

Servicing Criteria

Reference

  

Criteria

        Investor Remittances and Reporting   

1122(d)(3)(i)

   Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with time frames and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.   

1122(d)(3)(ii)

   Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.    ü

1122(d)(3)(iii)

   Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.    ü

1122(d)(3)(iv)

   Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.    ü    Pool
Asset Administration   

1122(d)(4)(i)

   Collateral or security on pool assets is maintained as required by the
transaction agreements or related asset pool documents.   

1122(d)(4)(ii)

   Pool assets and related documents are safeguarded as required by the
transaction agreements   

1122(d)(4)(iii)

   Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.   

1122(d)(4)(iv)

   Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related asset pool
documents.   

1122(d)(4)(v)

   The Servicer’s records regarding the accounts and the accounts agree with the
Servicer’s records with respect to an obligor’s unpaid principal balance.   

1122(d)(4)(vi)

   Changes with respect to the terms or status of an obligor’s account (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.   

1122(d)(4)(vii)

   Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.   

1122(d)(4)(viii)

   Records documenting collection efforts are maintained during the period a
pool asset is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent pool assets including, for example, phone calls, letters
and payment rescheduling plans in cases where delinquency is deemed temporary
(e.g., illness or unemployment).   

1122(d)(4)(ix)

   Adjustments to interest rates or rates of return for pool assets with
variable rates are computed based on the related pool asset documents.   

 

E-2   

Exhibit E to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

Servicing Criteria

  

Applicable

Servicing Criteria

Reference

  

Criteria

    

1122(d)(4)(x)

   Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s Account documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable Account documents and state laws; and (C) such funds
are returned to the obligor within 30 calendar days of full repayment of the
related Accounts, or such other number of days specified in the transaction
agreements.   

1122(d)(4)(xi)

   Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.   

1122(d)(4)(xii)

   Any late payment penalties in connection with any payment to be made on
behalf of an obligor are paid from the servicer’s funds and not charged to the
obligor, unless the late payment was due to the obligor’s error or omission.   

1122(d)(4)(xiii)

   Disbursements made on behalf of an obligor are posted within two business
days to the obligor’s records maintained by the servicer, or such other number
of days specified in the transaction agreements.   

1122(d)(4)(xiv)

   Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.   

1122(d)(4)(xv)

   Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.   

 

E-3   

Exhibit E to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION

Re: CAPITAL ONE PRIME AUTO RECEIVABLES TRUST 2007-1

Deutsche Bank Trust Company Americas, not in its individual capacity but solely
as indenture trustee (the “Indenture Trustee”), certifies to Capital One Auto
Receivables, LLC (the “Seller”), and its officers, with the knowledge and intent
that they will rely upon this certification, that:

(1) It has reviewed the report on assessment of the Indenture Trustee’s
compliance provided in accordance with Rules 13a-18 and 15d-18 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and Item 1122
of Regulation AB (the “Servicing Assessment”), and the registered public
accounting firm’s attestation report provided in accordance with Rules 13a-18
and 15d-18 under the Exchange Act and Section 1122(b) of Regulation AB (the
“Attestation Report”) that were delivered by the Indenture Trustee to the Seller
pursuant to the Sale and Servicing Agreement (the “Agreement”), dated as of
June 28, 2007, by and between Capital One Auto Finance Inc., the Seller, the
Indenture Trustee and Capital One Prime Auto Receivables Trust 2007-1
(collectively, the “Indenture Trustee Information”);

(2) To the best of its knowledge, the Indenture Trustee Information, taken as a
whole, does not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Indenture Trustee Information; and

(3) To the best of its knowledge, all of the Indenture Trustee Information
required to be provided by the Indenture Trustee under the Agreement has been
provided to the Seller.

 

DEUTSCHE BANK TRUST COMPANY

AMERICAS, not in its individual capacity but

solely As Indenture Trustee

Date:      By:      Name:   Title:  

 

F-1   

Exhibit F to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF SELLER RE-ASSIGNMENT

(SALE AND SERVICING AGREEMENT)

[DATE]

Pursuant to the Sale and Servicing Agreement, dated as of June 28, 2007 (the
“Sale and Servicing Agreement”), between Capital One Auto Finance, Inc., as
Servicer, Capital One Prime Auto Receivables Trust 2007-1, as Issuer (the
“Assignor”), Capital One Auto Receivables, LLC, as Seller (the “Assignee”), and
Deutsche Bank Trust Company Americas, as Indenture Trustee, and the transactions
contemplated thereby, in exchange for the Repurchase Price from the Assignee,
the Assignor does hereby assign, transfer and otherwise absolutely convey unto
the Assignee all of the Assignor’s right, title and interest, whether now or
hereafter existing, in and to (i) the Receivables identified on Schedule I
hereto (such Receivables, the “Repurchased Receivables”); (ii) all Collections
thereon after the date hereof; (iii) all other property related to such
Repurchased Receivables transferred by the Assignee to the Assignor under the
Sale and Servicing Agreement on the Closing Date or related Funding Date, as
applicable; and (iv) the proceeds of any and all of the foregoing.

The Assignee hereby acknowledges receipt from the Assignor of the Repurchased
Receivables and other property described above, and the Assignor hereby
acknowledges receipt from the Assignee of the Repurchase Price.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in (or by reference in) the Sale and Servicing
Agreement.

[SIGNATURE FOLLOWS]

 

G-1-1   

Seller Re-Assignment

(Sale and Servicing Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Re-Assignment to be duly
executed as of the date first written above.

 

CAPITAL ONE PRIME AUTO RECEIVABLES

TRUST 2007-1, as Assignor

By:  

Capital One Auto Finance, Inc.,

as Administrator

By:      Name:   Title:  

CAPITAL ONE AUTO RECEIVABLES, LLC,

as Assignee

By:      Name:   Title:  

 

G-1-2   

Seller Re-Assignment

(Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SCHEDULE 1

SCHEDULE OF REPURCHASED RECEIVABLES

[On file with Capital One Auto Finance, Inc.]

 

G-1-3   

Seller Re-Assignment

(Sale and Servicing Agreement)



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF SELLER CROSS RECEIPT

(SALE AND SERVICING AGREEMENT)

[DATE]

Reference is hereby made to the Seller Re-Assignment pursuant to the Sale and
Servicing Agreement, dated as of the date hereof (the “Seller Re-Assignment”),
by and between Capital One Auto Receivables, LLC (the “Assignee”) and Capital
One Prime Auto Receivables Trust 2007-1 (the “Assignor”).

The Assignee hereby acknowledges receipt from the Assignor of the Repurchased
Receivables pursuant to the terms of the Seller Re-Assignment.

The Assignor hereby acknowledges receipt from the Assignee of the Repurchase
Price for the Repurchased Receivables pursuant to the terms of the Seller
Re-Assignment.

As used herein, the term “Repurchased Receivables” has the meaning assigned to
such term in the Seller Re-Assignment.

Capitalized terms not defined herein shall have the meanings assigned to such
terms in Appendix A to the Sale and Servicing Agreement, dated as of June 28,
2007, by and between Capital One Auto Receivables, LLC, as Seller, Capital One
Prime Auto Receivables Trust 2007-1, as Issuer, Capital One Auto Finance, Inc.,
as Servicer, and Deutsche Bank Trust Company Americas, as Indenture Trustee.

[SIGNATURES FOLLOW]

 

G-2-1   

Seller Cross Receipt

(Sale and Servicing Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Cross Receipt to be duly
executed as of the date first above written.

 

CAPITAL ONE AUTO RECEIVABLES, LLC,

as Assignee

By:      Name:   Title:  

CAPITAL ONE PRIME AUTO RECEIVABLES

TRUST 2007-1, as Assignor

By:  

Capital One Auto Finance, Inc.,

as Administrator

By:      Name:   Title:  

 

G-2-2   

Seller Cross Receipt

(Sale and Servicing Agreement)



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF SERVICER RE-ASSIGNMENT

(SALE AND SERVICING AGREEMENT)

[DATE]

Pursuant to the Sale and Servicing Agreement, dated as of June 28, 2007 (the
“Sale and Servicing Agreement”), between Capital One Auto Finance, Inc., as
Servicer (the “Assignee”), Capital One Prime Auto Receivables Trust 2007-1, as
Issuer (the “Assignor”), Capital One Auto Receivables, LLC, as Seller, and
Deutsche Bank Trust Company Americas, as Indenture Trustee, and the transactions
contemplated thereby, in exchange for the Repurchase Price from the Assignee,
the Assignor does hereby assign, transfer and otherwise absolutely convey unto
the Assignee all of the Assignor’s right, title and interest, whether now or
hereafter existing, in and to (i) the Receivables identified on Schedule I
hereto (such Receivables, the “Repurchased Receivables”); (ii) all Collections
thereon after the date hereof; (iii) all other property related to such
Repurchased Receivables transferred by the Assignee to the Assignor under the
Sale and Servicing Agreement on the Closing Date or related Funding Date, as
applicable; and (iv) the proceeds of any and all of the foregoing.

The Assignee hereby acknowledges receipt from the Assignor of the Repurchased
Receivables and other property described above, and the Assignor hereby
acknowledges receipt from the Assignee of the Repurchase Price.

Capitalized terms used herein and not otherwise defined herein shall have the
meaning assigned to them in (or by reference in) the Sale and Servicing
Agreement.

[SIGNATURE FOLLOWS]

 

H-1-1   

Servicer Re-Assignment

(Sale and Servicing Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Re-Assignment to be duly
executed as of the date first written above.

 

CAPITAL ONE PRIME AUTO RECEIVABLES

TRUST 2007-1, as Assignor

By:  

Capital One Auto Finance, Inc.,

as Administrator

By:      Name:   Title:  

CAPITAL ONE AUTO FINANCE, INC.,

as Assignee

By:      Name:   Title:  

 

H-1-2   

Servicer Re-Assignment

(Sale and Servicing Agreement)



--------------------------------------------------------------------------------

SCHEDULE 1

SCHEDULE OF REPURCHASED RECEIVABLES

[On file with Capital One Auto Finance, Inc.]

 

H-1-3   

Servicer Re-Assignment

(Sale and Servicing Agreement)



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF SERVICER CROSS RECEIPT

(SALE AND SERVICING AGREEMENT)

[DATE]

Reference is hereby made to the Servicer Re-Assignment pursuant to the Sale and
Servicing Agreement, dated as of the date hereof (the “Seller Re-Assignment”),
by and between Capital One Auto Finance, Inc. (the “Assignee”) and Capital One
Prime Auto Receivables Trust 2007-1 (the “Assignor”).

The Assignee hereby acknowledges receipt from the Assignor of the Repurchased
Receivables pursuant to the terms of the Servicer Re-Assignment.

The Assignor hereby acknowledges receipt from the Assignee of the Repurchase
Price for the Repurchased Receivables pursuant to the terms of the Servicer
Re-Assignment.

As used herein, the term “Repurchased Receivables” has the meaning assigned to
such term in the Servicer Re-Assignment.

Capitalized terms not defined herein shall have the meanings assigned to such
terms in Appendix A to the Sale and Servicing Agreement, dated as of June 28,
2007, by and between Capital One Auto Receivables, LLC, as Seller, Capital One
Prime Auto Receivables Trust 2007-1, as Issuer, Capital One Auto Finance, Inc.,
as Servicer, and Deutsche Bank Trust Company Americas, as Indenture Trustee.

[SIGNATURES FOLLOW]

 

H-2-1   

Servicer Re-Assignment

(Sale and Servicing Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Cross Receipt to be duly
executed as of the date first above written.

 

CAPITAL ONE AUTO FINANCE, INC.,

as Assignee

By:      Name:   Title:  

CAPITAL ONE PRIME AUTO RECEIVABLES

TRUST 2007-1, as Assignor

By:  

Capital One Auto Finance, Inc.,

as Administrator

By:

     Name:   Title:  

 

H-2-2   

Servicer Re-Assignment

(Sale and Servicing Agreement)



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The following terms have the meanings set forth, or referred to, below:

“Accrued Class A Note Interest” shall mean, with respect to any Payment Date,
the sum of the Class A Noteholders’ Monthly Accrued Interest for such Payment
Date and the Class A Noteholders’ Interest Carryover Shortfall for such Payment
Date.

“Accrued Class B Note Interest” shall mean, with respect to any Payment Date,
the sum of the Class B Noteholders’ Monthly Accrued Interest for such Payment
Date and the Class B Noteholders’ Interest Carryover Shortfall for such Payment
Date.

“Act” has the meaning set forth in Section 11.3(a) of the Indenture.

“Administration Agreement” means the Administration Agreement, dated as of the
Closing Date, between the Administrator, the Issuer and the Indenture Trustee,
as the same may be amended and supplemented from time to time.

“Administrator” means COAF, or any successor Administrator under the
Administration Agreement.

“Affiliate” means, for any specified Person, any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
specified Person and “affiliated” has a meaning correlative to the foregoing.
For purposes of this definition, “control” means the power, directly or
indirectly, to cause the direction of the management and policies of a Person.

“Applicable Tax State” shall mean, as of any date, each State as to which any of
the following is then applicable: (a) a State in which the Owner Trustee
maintains its Corporate Trust Office, (b) a State in which the Owner Trustee
maintains its principal executive offices, and (c) the States of Virginia and
Texas.

“Authenticating Agent” means any Person authorized by the Indenture Trustee to
act on behalf of the Indenture Trustee to authenticate and deliver the Notes.

“Authorized Newspaper” means a newspaper of general circulation in the City of
New York, printed in the English language and customarily published on each
Business Day, whether or not published on Saturdays, Sundays and holidays.

“Authorized Officer” means (a) with respect to the Issuer, (i) any officer of
the Owner Trustee who is authorized to act for the Owner Trustee in matters
relating to the Issuer and who is identified on the list of Authorized Officers
delivered by the Owner Trustee to the Indenture Trustee on the Closing Date or
(ii) so long as the Administration Agreement is in effect, any officer of the
Administrator who is authorized to act for the Administrator in matters relating
to the Issuer pursuant to the Administration Agreement and who is identified on
the list of Authorized Officers delivered by the Administrator to the Owner
Trustee and the Indenture

 

A-1



--------------------------------------------------------------------------------

Trustee on the Closing Date (as such list may be modified or supplemented from
time to time thereafter) and (b) with respect to the Owner Trustee, the
Indenture Trustee and the Servicer, any officer of the Owner Trustee, the
Indenture Trustee or the Servicer, as applicable, who is authorized to act for
the Owner Trustee, the Indenture Trustee or the Servicer, as applicable, in
matters relating to the Owner Trustee, the Indenture Trustee or the Servicer and
who is identified on the list of Authorized Officers delivered by each of the
Owner Trustee, the Indenture Trustee and the Servicer to the Indenture Trustee
on the Closing Date (as such list may be modified or supplemented from time to
time thereafter).

“Available Funds” means, for any Payment Date and the related Collection Period,
an amount equal to the sum of the following amounts: (i) all Collections
received by the Servicer during such Collection Period, (ii) the sum of the
Repurchase Prices deposited into the Collection Account with respect to each
Receivable that is to become a Repurchased Receivable during the related
Collection Period, (iii) the investment income accrued during such Collection
Period from the investment of funds in the Trust Accounts, (iv) the Reserve
Account Excess Amount, (v) the Net Swap Receipts (excluding any Swap Termination
Payments received from the Swap Counterparty and deposited into the Swap
Termination Payment Account), (vi) amounts on deposit in the Swap Termination
Payment Account to the extent such amounts are required to be included in
Available Funds pursuant to Section 4.8(d) of the Sale and Servicing Agreement
and (vii) Swap Replacement Proceeds, to the extent required to be included in
Available Funds pursuant to Section 4.8(f) of the Sale and Servicing Agreement.

“Available Funds Shortfall Amount” means, as of any Payment Date, the amount by
which the amounts required to be paid pursuant to clauses first through seventh
of Section 4.4(a) of the Sale and Servicing Agreement exceeds the Available
Funds for such Payment Date.

“Average Delinquency Ratio” means, for any Payment Date, the average of the
Delinquency Ratios for the related Determination Date and the two immediately
preceding Determination Dates.

“Average Delinquency Ratio Test” means, for the Payment Dates specified in the
table below, a test that will be met if the Average Delinquency Ratio for such
Payment Date is less than the percentage specified opposite such Payment Date:

 

Payment Date

   Average Delinquency Ratio  

July 2009 Payment Date

   0.70 %

January 2010 Payment Date

   0.85 %

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. 101 et
seq., as amended.

“Bankruptcy Event” means, with respect to any Person, (i) the filing of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person in an

 

A-2



--------------------------------------------------------------------------------

involuntary case under any applicable federal or state bankruptcy, insolvency or
other similar law now or hereafter in effect, or appointing a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
such Person, or ordering the winding-up or liquidation of such Person’s affairs,
and such decree or order shall remain unstayed and in effect for a period of 60
consecutive days or (ii) the commencement by such Person of a voluntary case
under any applicable federal or state bankruptcy, insolvency or other similar
law now or hereafter in effect, or the consent by such Person to the entry of an
order for relief in an involuntary case under any such law, or the consent by
such Person to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of such Person,
or the making by such Person of any general assignment for the benefit of
creditors, or the failure by such Person generally to pay its debts as such
debts become due, or the taking of action by such Person in furtherance of any
of the foregoing.

“Bankruptcy Remote Party” means each of the Seller, the Issuer, any other trust
created by the Seller or any limited liability company or corporation
wholly-owned by the Seller.

“Benefit Plan” means (i) any “employee benefit plan” as defined in
Section 3(3) of ERISA that is subject to ERISA, (ii) a “plan” described in and
subject to Section 4975 of the Code or (iii) any entity deemed to hold the
assets of any of the foregoing by reason of an employee benefit plan’s or other
plan’s investment in such entity.

“Book-Entry Notes” means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.10 of the Indenture.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in the states of Delaware, California, Texas, Virginia or
New York, or in the state in which the Corporate Trust Office of the Indenture
Trustee is located, are authorized or obligated by law, executive order or
government decree to be closed.

“Certificate” means a certificate substantially in the form of Exhibit A to the
Trust Agreement evidencing the Residual Interest, as such Certificate may be
issued pursuant to the Trust Agreement at the request of the Residual
Interestholder.

“Certificate of Title” means, with respect to any Financed Vehicle, the
certificate of title or other documentary evidence of ownership of such Financed
Vehicle as issued by the department, agency or official of the jurisdiction
(whether in paper or electronic form) in which such Financed Vehicle is titled
responsible for accepting applications for, and maintaining records regarding,
certificates of title and liens thereon.

“Certificateholder” means any Holder of a Certificate.

“Class” means a group of Notes whose form is identical except for variation in
denomination, principal amount or owner, and references to “each Class” thus
mean each of the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes, the
Class A-4 Notes and the Class B Notes.

 

A-3



--------------------------------------------------------------------------------

“Class A Notes” shall mean, collectively, the Class A-1 Notes, the Class A-2
Notes, the Class A-3 Notes and the Class A-4 Notes.

“Class A Noteholders’ Interest Carryover Shortfall” shall mean, with respect to
any Payment Date, the excess of the Class A Noteholders’ Monthly Accrued
Interest for the preceding Payment Date and any outstanding Class A Noteholders’
Interest Carryover Shortfall on such preceding Payment Date, over the amount in
respect of interest that is actually paid to Noteholders of Class A Notes on
such preceding Payment Date, plus interest on the amount of interest due but not
paid to Noteholders of Class A Notes on the preceding Payment Date, to the
extent permitted by law, at the respective Interest Rates borne by such Class A
Notes for the related Interest Period.

“Class A Noteholders’ Monthly Accrued Interest” shall mean, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and the Class A-4
Notes at the respective Interest Rate for such Class on the Note Balance of the
Notes of each such Class on the immediately preceding Payment Date or the
Closing Date, as the case may be, after giving effect to all payments of
principal to the Noteholders of the Notes of such Class on or prior to such
preceding Payment Date.

“Class A-1 Final Scheduled Payment Date” shall mean the Payment Date occurring
in June 2008.

“Class A-1 Interest Rate” means 5.3444% per annum (computed on the basis of the
actual number of days elapsed, but assuming a 360-day year).

“Class A-1 Note Balance” means, at any time, the Initial Class A-1 Note Balance
reduced by all payments of principal made prior to such time on the Class A-1
Notes.

“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered on the Note Register.

“Class A-1 Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class A-1 Notes, issued in accordance with the Indenture.

“Class A-2 Final Scheduled Payment Date” shall mean the Payment Date occurring
in February 2010.

“Class A-2 Interest Rate” means 5.43% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class A-2 Note Balance” means, at any time, the Initial Class A-2 Note Balance
reduced by all payments of principal made prior to such time on the Class A-2
Notes.

“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered on the Note Register.

 

A-4



--------------------------------------------------------------------------------

“Class A-2 Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class A-2 Notes, issued in accordance with the Indenture.

“Class A-3 Final Scheduled Payment Date” shall mean the Payment Date occurring
in June 2011.

“Class A-3 Interest Rate” means 5.47% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class A-3 Note Balance” means, at any time, the Initial Class A-3 Note Balance
reduced by all payments of principal made prior to such time on the Class A-3
Notes.

“Class A-3 Noteholder” shall mean the Person in whose name a Class A-3 Note is
registered on the Note Register.

“Class A-3 Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class A-3 Notes, issued in accordance with the Indenture.

“Class A-4 Final Scheduled Payment Date” shall mean the Payment Date occurring
in December 2012.

“Class A-4 Interest Rate” means LIBOR + 0.02% per annum (computed on the basis
of the actual number of days elapsed, but assuming a 360-day year).

“Class A-4 Note Balance” means, at any time, the Initial Class A-4 Note Balance
reduced by all payments of principal made prior to such time on the Class A-4
Notes.

“Class A-4 Noteholder” shall mean the Person in whose name a Class A-4 Note is
registered on the Note Register.

“Class A-4 Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class A-4 Notes, issued in accordance with the Indenture.

“Class B Final Scheduled Payment Date” shall mean the Payment Date occurring in
December 2013.

“Class B Interest Rate” means 5.76% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class B Note Balance” means, at any time, the Initial Class B Note Balance
reduced by all payments of principal made prior to such time on the Class B
Notes.

“Class B Noteholder” shall mean the Person in whose name a Class B Note is
registered on the Note Register.

“Class B Noteholders’ Interest Carryover Shortfall” shall mean, with respect to
any Payment Date, the excess of the Class B Noteholders’ Monthly Accrued
Interest for the preceding Payment Date and any outstanding Class B Noteholders’
Interest Carryover Shortfall

 

A-5



--------------------------------------------------------------------------------

on such preceding Payment Date, over the amount in respect of interest that is
actually paid to Noteholders of Class B Notes on such preceding Payment Date,
plus interest on the amount of interest due but not paid to Noteholders of
Class B Notes on the preceding Payment Date, to the extent permitted by law, at
the Class B Interest Rate for the related Interest Period.

“Class B Noteholders’ Monthly Accrued Interest” shall mean, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class B Notes at the Class B Interest Rate on the Class B Note Balance on
the immediately preceding Payment Date or the Closing Date, as the case may be,
after giving effect to all payments of principal to the Class B Noteholders on
or prior to such preceding Payment Date.

“Class B Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class B Notes, issued in accordance with the Indenture.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act and shall initially be DTC.

“Clearing Agency Participant” means a broker, dealer, bank or other financial
institution or other Person for which from time to time a Clearing Agency
effects book-entry transfers and pledges of securities deposited with the
Clearing Agency.

“Closing Date” means June 28, 2007.

“COAF” means Capital One Auto Finance, Inc., a Texas corporation, and its
successors and assigns.

“Code” means the Internal Revenue Code of 1986, as amended, modified or
supplemented from time to time, and any successor law thereto, and the
regulations promulgated and the rulings issued thereunder.

“Collateral” has the meaning set forth in the Granting Clause of the Indenture.

“Collections” means, with respect to any Receivable and to the extent received
by the Servicer after the applicable Cut-Off Date, (i) any monthly payment by or
on behalf of the Obligor thereunder, (ii) any full or partial prepayment of such
Receivable, (iii) all Liquidation Proceeds and (iv) any other amounts received
by the Servicer which, in accordance with the Customary Servicing Practices,
would customarily be applied to the payment of accrued interest or to reduce the
Principal Balance of the Receivable, including rebates of premiums with respect
to the cancellation or termination of any Insurance Policy, extended warranty or
service contract; provided, however, that the term “Collections” in no event
will include (1) any amounts in respect of any Receivable the Repurchase Price
of which has been included in the Available Funds on a prior Payment Date or
(2) any Supplemental Servicing Fees.

“Collection Account” means the trust account established and maintained pursuant
to Section 4.1 of the Sale and Servicing Agreement.

“Collection Period” means the period commencing on the first day of each
calendar month and ending on the last day of such calendar month (or, in the
case of the initial Collection

 

A-6



--------------------------------------------------------------------------------

Period, the period commencing on the close of business on the Initial Cut-Off
Date and ending on July 31, 2007). As used herein, the “related” Collection
Period with respect to a Payment Date shall be deemed to be the Collection
Period which precedes such Payment Date.

“Commission” means the U.S. Securities and Exchange Commission.

“Contract” means, with respect to any Receivable, the motor vehicle retail
installment sales contract and/or note and security agreement, the installment
loan agreement, any amendments thereto and any related documentary draft, if
applicable, evidencing such Receivable.

“Contract Rate” means, with respect to a Receivable, the rate per annum at which
interest accrues under the Contract evidencing such Receivable. Such rate may be
less than the “Annual Percentage Rate” disclosed in the Receivable.

“Controlling Class” shall mean, with respect to any Notes Outstanding, the
Class A Notes (voting together as a single Class) as long as any Class A Notes
are Outstanding, and thereafter the Class B Notes as long as any Class B Notes
are Outstanding (excluding, in each case, Notes held by the Servicer or any of
its Affiliates).

“Corporate Trust Office” means:

(a) as used with respect to Indenture Trustee, the principal office of the
Indenture Trustee at which at any particular time its corporate trust business
shall be administered which office at date of the execution of the Indenture is
located at 60 Wall Street, 26th Floor, New York, NY 10005 Attention: Structured
Finance Services-Capital One Prime Auto Receivables Trust 2007-1, or at such
other address as the Indenture Trustee may designate from time to time by notice
to the Noteholders, the Swap Counterparty, the Administrator, the Servicer and
the Issuer, or the principal corporate trust office of any successor Indenture
Trustee (the address of which the successor Indenture Trustee will notify the
Noteholders, the Administrator, the Servicer and the Owner Trustee); and

(b) as used with respect to Owner Trustee, the corporate trust office of the
Owner Trustee located at 1100 North Market Street, Wilmington, Delaware
19890-0001 (telecopier no. (302) 636-4140), Attention: Corporate Trust
Administration, or at such other address as the Owner Trustee may designate by
notice to the Residual Interestholder and the Seller, or the principal corporate
trust office of any successor Owner Trustee (the address of which the successor
Owner Trustee will notify the Residual Interestholder and the Seller).

“Cram Down Loss” means, with respect to any Receivable (other than a Defaulted
Receivable) as to which any court in any bankruptcy, insolvency or other similar
proceeding issues an order reducing the principal amount to be paid on such
Receivable or otherwise modifies any payment terms with respect thereto, an
amount equal to the greater of (i) the amount of the principal reduction ordered
by such court and (ii) the difference between the Principal Balance of such
Receivable at the time of such court order and the net present value (using a
discount rate which is the higher of the Contract Rate of such Receivable or the
rate of interest specified by such court order) of the remaining scheduled
payments to be paid on such Receivable as modified or restructured. A “Cram Down
Loss” will be deemed to have occurred on the date of issuance of such court’s
order.

 

A-7



--------------------------------------------------------------------------------

“Cumulative Net Loss Ratio” means, as of any Determination Date, the ratio of
(a) the aggregate Principal Balance of Receivables that became Defaulted
Receivables plus all the Cram Down Losses which occurred during the period from
the Initial Cut-Off Date through the end of the related Collection Period
reduced by the amount of Liquidation Proceeds with respect to Defaulted
Receivables received during such period which are applied to principal of the
Defaulted Receivables to (b) the sum of (i) the initial aggregate Principal
Balance of the Initial Receivables plus (ii) the initial aggregate Principal
Balance of the Subsequent Receivables as of their respective Subsequent Cut-Off
Dates.

“Cumulative Net Loss Ratio Test” means, for the Payment Dates specified in the
table below, a test that will be met if the Cumulative Net Loss Ratio for the
related Determination Date is less than the percentage specified opposite such
Payment Date:

 

Payment Date

   Cumulative Net Loss Ratio  

July 2009 Payment Date

   1.30 %

January 2010 Payment Date

   1.60 %

“Customary Servicing Practices” means the customary servicing practices of the
Servicer or any Sub-Servicer with respect to all comparable motor vehicle
receivables that the Servicer or such Sub-Servicer, as applicable, services for
itself or others, as such customary servicing practices may be changed from time
to time, it being understood that the Servicer and the Sub-Servicers may not
have the same “Customary Servicing Practices”.

“Cut-Off Date” means, (i) with respect to any Receivable transferred on the
Closing Date, the Initial Cut-Off Date and (ii) with respect to Receivables
transferred on any Funding Date, the applicable Subsequent Cut-Off Date.

“Default” means any occurrence that is, or with notice or lapse of time or both
would become, an Event of Default.

“Defaulted Receivable” means, with respect to any Collection Period, a
Receivable as to which (a) all or any part of a scheduled payment is 120 or more
days past due and the Servicer has not repossessed the related Financed Vehicle,
(b) the Servicer has either repossessed and liquidated the related Financed
Vehicle or repossessed and held the related Financed Vehicle in its repossession
inventory for 90 days, whichever occurs first, or (c) the Servicer has, in
accordance with its Customary Servicing Practices, determined that such
Receivable has or should be written off as uncollectible; provided, however,
that this definition may be modified in accordance with modifications to the
Servicer’s Customary Servicing Practices. The Principal Balance of any
Receivable that becomes a “Defaulted Receivable” will be deemed to be zero as of
the date it becomes a “Defaulted Receivable.”

“Definitive Note” means a definitive fully registered Note issued pursuant to
Section 2.12 of the Indenture.

 

A-8



--------------------------------------------------------------------------------

“Delinquency Ratio” means, as of a Determination Date, the ratio of (a) the
aggregate Principal Balance of Receivables that were Delinquent Receivables at
the end of the related Collection Period to (b) the aggregate Principal Balance
of all Receivables as of the last day of such related Collection Period.

“Delinquent Receivable” means any Receivable (excluding any Receivable that has
become a Defaulted Receivable) as to which the Obligor fails to pay for more
than 60 days past the related due date thereof, the portion of a scheduled
payment necessary for such Receivable to be considered contractually current
under the Servicer’s Customary Servicing Practices.

“Delivery” when used with respect to Trust Account Property means:

(a) with respect to (I) bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments” as
defined in Section 9-102(47) of the UCC and are susceptible of physical
delivery, transfer of actual possession thereof to the Indenture Trustee or its
nominee or custodian by physical delivery to the Indenture Trustee or its
nominee or custodian endorsed to, or registered in the name of, the Indenture
Trustee or its nominee or custodian or endorsed in blank, and (II) with respect
to a “certificated security” (as defined in Section 8-102(a)(4) of the
UCC) transfer of actual possession thereof (i) by physical delivery of such
certificated security to the Indenture Trustee or its nominee or custodian
endorsed to, or registered in the name of, the Indenture Trustee or its nominee
or custodian or endorsed in blank, or to another person, other than a
“securities intermediary” (as defined in Section 8-102(a)(14) of the UCC), who
acquires possession of the certificated security on behalf of the Indenture
Trustee or its nominee or custodian or, having previously acquired possession of
the certificate, acknowledges that it holds for the Indenture Trustee or its
nominee or custodian or (ii) by delivery thereof to a “securities intermediary”,
endorsed to or registered in the name of the Indenture Trustee or its nominee or
custodian, or endorsed in blank, and the making by such “securities
intermediary” of entries on its books and records identifying such certificated
securities as belonging to the Indenture Trustee or its nominee or custodian and
the sending by such “securities intermediary” of a confirmation of the purchase
of such certificated security by the Indenture Trustee or its nominee or
custodian (all of the foregoing, “Physical Property”), and, in any event, any
such Physical Property in registered form shall be in the name of the Indenture
Trustee or its nominee or custodian; and such additional or alternative
procedures as may hereafter become appropriate to effect the complete transfer
of ownership of any such Trust Account Property to the Indenture Trustee or its
nominee or custodian, consistent with changes in applicable law or regulations
or the interpretation thereof;

(b) with respect to any securities issued by the U.S. Treasury, the Federal Home
Loan Mortgage Corporation, the Federal National Mortgage Association or the
other government agencies, instrumentalities and establishments of the United
States identified in Appendix A to Federal Reserve Bank Operating Circular No. 7
as in effect from time to time that is a “book-entry security” (as such term is
defined in Federal Reserve Bank Operating Circular No. 7) held in a securities
account and eligible for transfer through the Fedwire® Securities Service
operated by the Federal Reserve System pursuant to Federal book-entry
regulations, the following procedures, all in accordance

 

A-9



--------------------------------------------------------------------------------

with applicable law, including applicable Federal regulations and Articles 8 and
9 of the UCC: book-entry registration of such Trust Account Property to an
appropriate securities account maintained with a Federal Reserve Bank by a
“participant” (as such term is defined in Federal Reserve Bank Operating
Circular No. 7) that is a “depository institution” (as defined in
Section 19(B)(1)(A) of the Federal Reserve Act) pursuant to applicable Federal
regulations, and issuance by such depository institution of a deposit advice or
other written confirmation of such book-entry registration to the Indenture
Trustee or its nominee or custodian of the purchase by the Indenture Trustee or
its nominee or custodian of such book-entry securities; the making by such
depository institution of entries in its books and records identifying such book
entry security held through the Federal Reserve System pursuant to Federal
book-entry regulations or a security entitlement thereto as belonging to the
Indenture Trustee or its nominee or custodian and indicating that such
depository institution holds such Trust Account Property solely as agent for the
Indenture Trustee or its nominee or custodian; and such additional or
alternative procedures as may hereafter become appropriate to effect complete
transfer of ownership of any such Trust Account Property to the Indenture
Trustee or its nominee or custodian, consistent with changes in applicable law
or regulations or the interpretation thereof; and

(c) with respect to any item of Trust Account Property that is an uncertificated
security (as defined in Section 8-102(a)(18) of the UCC) and that is not
governed by clause (b) above, (i) registration on the books and records of the
issuer thereof in the name of the Indenture Trustee or its nominee or custodian,
or (ii) registration on the books and records of the issuer thereof in the name
of another person, other than a securities intermediary, who acknowledges that
it holds such uncertificated security for the benefit of the Indenture Trustee
or its nominee or custodian.

“Depositor” means the Seller in its capacity as Depositor under the Trust
Agreement.

“Determination Date” means the third Business Day preceding the related Payment
Date, beginning August 10, 2007.

“Dollar” and “$” mean lawful currency of the United States of America.

“DTC” means The Depository Trust Company, and its successors.

“Eligible Account” means either (a) a segregated account with an Eligible
Institution or (b) a segregated trust account with the corporate trust
department of a depository institution acting in its fiduciary capacity
organized under the laws of the United States of America or any one of the
states thereof or the District of Columbia (or any domestic branch of a foreign
bank), having corporate trust powers and acting as trustee for funds deposited
in such account, so long as the long-term unsecured debt of such depository
institution shall have a credit rating from each Rating Agency in one of its
generic rating categories which signifies investment grade. Any such trust
account may be maintained with the Owner Trustee, the Indenture Trustee or any
of their respective Affiliates, if such accounts meet the requirements described
in clause (b) of the preceding sentence.

 

A-10



--------------------------------------------------------------------------------

“Eligible Institution” means (a) the corporate trust department of the Indenture
Trustee or (b) a depository institution or trust company (other than any
Affiliate of Capital One Financial Corporation) (which may be the Owner Trustee
or any of its Affiliates) organized under the laws of the United States of
America or any one of the states thereof or the District of Columbia (or any
domestic branch of a foreign bank) (i) which at all times has either (A) a
long-term senior unsecured debt rating of “Aa2” or better by Moody’s, “AA-” or
better by Standard & Poor’s or “AA-” or better by Fitch, if rated by Fitch or
such other rating that is acceptable to each Rating Agency, as evidenced by a
letter from such Rating Agency to the Issuer or the Indenture Trustee or (B) a
certificate of deposit rating of “P-1” by Moody’s, “A-1+” by Standard & Poor’s
or “F1+” by Fitch, if rated by Fitch or (C) such other rating that is acceptable
to each Rating Agency, as evidenced by a letter from such Rating Agency to the
Issuer or the Indenture Trustee and (ii) whose deposits are insured by the
Federal Deposit Insurance Corporation.

“Eligible Investments” shall mean any one or more of the following types of
investments:

(a) direct obligations of, and obligations fully guaranteed as to timely payment
by, the United States of America;

(b) demand deposits, money market deposit accounts, time deposits or
certificates of deposit of any depository institution (including any Affiliate
of the Seller, the Servicer, the Indenture Trustee or the Owner Trustee) or
trust company incorporated under the laws of the United States of America or any
state thereof or the District of Columbia (or any domestic branch of a foreign
bank) and subject to supervision and examination by Federal or state banking or
depository institution authorities (including depository receipts issued by any
such institution or trust company as custodian with respect to any obligation
referred to in clause (a) above or a portion of such obligation for the benefit
of the holders of such depository receipts); provided that at the time of the
investment or contractual commitment to invest therein (which shall be deemed to
be made again each time funds are reinvested following each Payment Date), the
commercial paper or other short-term senior unsecured debt obligations (other
than such obligations the rating of which is based on the credit of a Person
other than such depository institution or trust company) of such depository
institution or trust company shall have a credit rating from Standard & Poor’s
of at least A-1+, from Moody’s of Prime-1 and from Fitch of F1, if rated by
Fitch;

(c) commercial paper (including commercial paper of any Affiliate of the Seller,
the Servicer, the Indenture Trustee or the Owner Trustee) having, at the time of
the investment or contractual commitment to invest therein, a rating from
Standard & Poor’s of at least A-1+, from Moody’s of Prime-1 and from Fitch of
F1, if rated by Fitch;

(d) investments in money market funds (including funds for which the Seller, the
Servicer, the Indenture Trustee or Owner Trustee or any of their respective
Affiliates is investment manager or advisor) having a rating from Standard &
Poor’s of AAA-m or AAAm-G, from Moody’s of Aaa and from Fitch of AAA, if rated
by Fitch;

(e) bankers’ acceptances issued by any depository institution or trust company
referred to in clause (b) above;

 

A-11



--------------------------------------------------------------------------------

(f) repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States of America or any
agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of the United States of America, in either case entered
into with a depository institution or trust company (acting as
principal) referred to in clause (b) above; and

(g) any other investment that satisfies the Rating Agency Condition.

“Eligible Receivable” means a Receivable meeting all of the criteria set forth
on Schedule I of the Sale and Servicing Agreement as of the Closing Date or the
applicable Funding Date, as the case may be.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Event of Default” has the meaning set forth in Section 5.1 of the Indenture.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Final Scheduled Payment Date” means, with respect to (i) the Class A-1 Notes,
the Class A-1 Final Scheduled Payment Date, (ii) the Class A-2 Notes, the
Class A-2 Final Scheduled Payment Date, (iii) the Class A-3 Notes, the Class A-3
Final Scheduled Payment Date, (iv) the Class A-4 Notes, the Class A-4 Final
Scheduled Payment Date and (v) the Class B Notes, the Class B Final Scheduled
Payment Date.

“Financed Vehicle” means an automobile, light-duty truck or motorcycle, together
with all accessions thereto, securing an Obligor’s indebtedness under the
applicable Receivable.

“First Allocation of Principal” means, with respect to any Payment Date, an
amount equal to the excess, if any, of (a) the Note Balance of the Class A Notes
as of such Payment Date (before giving effect to any principal payments made on
the Class A Notes on such Payment Date) over (b) the sum of (i) the Pool Balance
as of the end of the related Collection Period plus (ii) amounts, if any, on
deposit in the Pre-Funding Account as of the end of the related Collection
Period minus (iii) the YSOC Amount; provided, however, that the “First
Allocation of Principal” shall not exceed the Note Balance of the Class A Notes;
provided, further, that the “First Allocation of Principal” for any Payment Date
on and after the Final Scheduled Payment Date for any Class of Class A Notes
shall not be less than the amount that is necessary to reduce the Note Balance
of that Class of Class A Notes to zero.

“Fitch” means Fitch, Inc., or any successor that is a nationally recognized
statistical rating organization.

“Funding Date” means a date occurring not more than once per calendar week
during the Funding Period and on which some or all of the Subsequent Receivables
are transferred to the Issuer.

“Funding Period” means the period beginning on the Closing Date and ending upon
the earliest to occur of (i) September 30, 2007, (ii) the date upon which an
Event of Default occurs and (iii) the date on which the amount on deposit in the
Pre-Funding Account has been reduced to $10,000 or less.

 

A-12



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the USA, applied on a
materially consistent basis.

“Governmental Authority” means any (a) Federal, state, municipal, foreign or
other governmental entity, board, bureau, agency or instrumentality,
(b) administrative or regulatory authority (including any central bank or
similar authority) or (c) court or judicial authority.

“Grant” means mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create, grant a lien upon and a security
interest in and right of set-off against, deposit, set over and confirm pursuant
to the Indenture. A Grant of the Collateral or of any other agreement or
instrument shall include all rights, powers and options (but none of the
obligations) of the Granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other moneys payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the Granting party or otherwise and generally to do
and receive anything that the Granting party is or may be entitled to do or
receive thereunder or with respect thereto. Other forms of the verb “to Grant”
shall have correlative meanings.

“HB3” shall mean House Bill No. 3 (signed by the Governor of the State of Texas
on May 19, 2006) and the corresponding sections of Title 2 of the Texas Tax Code
implementing House Bill No. 3 and the rules and regulations promulgated
thereunder implementing House Bill No. 3.

“Holder” means, as the context may require, a Certificateholder or a Noteholder
or both.

“Indenture” means the Indenture, dated as of the Closing Date, between the
Issuer and Indenture Trustee, as the same may be amended and supplemented from
time to time.

“Indenture Trustee” means Deutsche Bank Trust Company Americas, a banking
corporation organized under the laws of the state of New York, not in its
individual capacity but as indenture trustee under the Indenture, or any
successor trustee under the Indenture.

“Independent” means, when used with respect to any specified Person, that such
Person (i) is in fact independent of the Issuer, any other obligor upon the
Notes, the Administrator and any Affiliate of any of the foregoing Persons,
(ii) does not have any direct financial interest or any material indirect
financial interest in the Issuer, any such other obligor, the Administrator or
any Affiliate of any of the foregoing Persons and (iii) is not connected with
the Issuer, any such other obligor, the Administrator or any Affiliate of any of
the foregoing Persons as an officer, employee, promoter, underwriter, trustee,
partner, director or Person performing similar functions.

“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.1 of the Indenture, made by an
independent appraiser or other expert

 

A-13



--------------------------------------------------------------------------------

appointed by an Issuer Order, and such opinion or certificate shall state that
the signer has read the definition of “Independent” in this Appendix A and that
the signer is Independent within the meaning thereof.

“Initial Class A-1 Note Balance” means $279,000,000.

“Initial Class A-2 Note Balance” means $325,000,000.

“Initial Class A-3 Note Balance” means $308,000,000.

“Initial Class A-4 Note Balance” means $283,090,000.

“Initial Class B Note Balance” means $54,910,000.

“Initial Cut-Off Date” means June 21, 2007.

“Initial Interest Rate Swap Agreement” or “Interest Rate Swap Agreement” means
the ISDA Master Agreement, dated as of the Closing Date, between the Initial
Swap Counterparty and the Issuer, the Schedule thereto, dated as of the Closing
Date, the Credit Support Annex, dated as of the Closing Date, and the
Confirmation thereto, dated as of the Closing Date and entered into pursuant to
such ISDA Master Agreement, as the same may be amended from time to time in
accordance with the terms thereof.

“Initial Note Balance” means, for any Class, the Initial Class A-1 Note Balance,
the Initial Class A-2 Note Balance, the Initial Class A-3 Note Balance, the
Initial Class A-4 Note Balance or the Initial Class B Note Balance, as
applicable, or with respect to the Notes generally, the sum of the foregoing.

“Initial Pre-Funding Account Deposit Amount” means an amount equal to $0.

“Initial Purchased Assets” has the meaning set forth in Section 2.1 of the
Purchase Agreement.

“Initial Receivables” means the Receivables transferred by the Seller to the
Issuer on the Closing Date.

“Initial Reserve Account Deposit Amount” means an amount equal to
$12,919,897.21, which amount includes the Negative Carry Amount.

“Initial Swap Counterparty” means Merrill Lynch Capital Services, Inc., as swap
counterparty under the Initial Interest Rate Swap Agreement.

“Initial Transferred Assets” means (a) the Initial Purchased Assets, (b) all of
the Seller’s rights under the Purchase Agreement and (c) all proceeds of the
foregoing.

“Insurance Policy” means (i) any theft and physical damage insurance policy
maintained by the Obligor under a Receivable, providing coverage against loss or
damage to or theft of the related Financed Vehicle, and (ii) any credit life or
credit disability insurance maintained by an Obligor in connection with any
Receivable.

 

A-14



--------------------------------------------------------------------------------

“Interest Period” means (i) with respect to the first Payment Date, the period
from and including the Closing Date to but excluding the first Payment Date and
(ii) with respect to each subsequent Payment Date, the period from and including
the prior Payment Date to but excluding such subsequent Payment Date (in each
case assuming that the Payment Date for the Class A-2 Notes, the Class A-3 Notes
and the Class B Notes is always the 15th day of the calendar month in which that
Payment Date occurs).

“Interest Rate” means (a) with respect to the Class A-1 Notes, the Class A-1
Interest Rate, (b) with respect to the Class A-2 Notes, the Class A-2 Interest
Rate, (c) with respect to the Class A-3 Notes, the Class A-3 Interest Rate,
(d) with respect to the Class A-4 Notes, the Class A-4 Interest Rate or (e) with
respect to the Class B Notes, the Class B Interest Rate.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto, and the regulations promulgated and the
rulings issued thereunder.

“Issuer” means Capital One Prime Auto Receivables Trust 2007-1, a Delaware
statutory trust established pursuant to the Trust Agreement, until a successor
replaces it and, thereafter, means the successor and, for purposes of any
provision contained herein, each other obligor on the Notes.

“Issuer Order” and “Issuer Request” means a written order or request of the
Issuer signed in the name of the Issuer by any one of its Authorized Officers
and delivered to the Indenture Trustee.

“LIBOR” means, with respect to any Interest Period, the London interbank offered
rate for deposits in U.S. dollars having a maturity of one month commencing on
the related LIBOR Determination Date which appears on Reuters Screen LIBOR 01
Page as of 11:00 a.m., London time, on such LIBOR Determination Date; provided,
however, for the first Interest Period LIBOR shall mean an interpolated rate for
deposits based on London interbank offered rates for deposits in U.S. dollars
for a period that corresponds to the actual number of days in the first Interest
Period. If the rates used to determine LIBOR do not appear on the Reuters Screen
LIBOR 01 Page, the rates for that day will be determined on the basis of the
rates at which deposits in U.S. dollars, having a maturity of one month and in a
principal balance of not less than U.S. $1,000,000 are offered at approximately
11:00 a.m., London time, on such LIBOR Determination Date to prime banks in the
London interbank market by the reference banks. The Indenture Trustee will
request the principal London office of each of such reference banks to provide a
quotation of its rate. If at least two such quotations are provided, the rate
for that day will be the arithmetic mean to the nearest 1/100,000 of 1.00%
(0.0000001), with five one-millionths of a percentage point rounded upward, of
all such quotations. If fewer than two such quotations are provided, the rate
for that day will be the arithmetic mean to the nearest 1/100,000 of 1.00%
(0.0000001), with five one-millionths of a percentage point rounded upward, of
the offered per annum rates that one or more leading banks in New York City,
selected by the Indenture Trustee (after consultation with the Seller), are
quoting as of approximately 11:00

 

A-15



--------------------------------------------------------------------------------

a.m., New York City time, on such LIBOR Determination Date to leading European
banks for United States dollar deposits for that maturity; provided that if the
banks selected as aforesaid are not quoting as mentioned in this sentence, LIBOR
in effect for the applicable Interest Period will be LIBOR in effect for the
previous Interest Period. The reference banks are the four major banks in the
London interbank market selected by the Indenture Trustee (after consultation
with the Seller).

“LIBOR Determination Date” means the second London Business Day prior to the
Closing Date with respect to the first Payment Date and, as to each subsequent
Payment Date, the second London Business Day prior to the immediately preceding
Payment Date.

“Lien” means, for any asset or property of a Person, a lien, security interest,
mortgage, pledge or encumbrance in, of or on such asset or property in favor of
any other Person, except any Permitted Lien.

“Limited Guaranty” means the Limited Guaranty dated as of the Closing Date
issued by Capital One Financial Corporation for the benefit of the Issuer and
the Indenture Trustee.

“Liquidation Proceeds” means, with respect to any Receivable, (a) insurance
proceeds received by the Servicer with respect to the Insurance Policies,
(b) amounts received by the Servicer in connection with such Receivable pursuant
to the exercise of rights under that Receivable and (c) the monies collected by
the Servicer (from whatever source, including proceeds of a sale of a Financed
Vehicle, a deficiency balance recovered from the Obligor after the charge-off of
such Receivable or as a result of any recourse against the related Dealer, if
any) on such Receivable, in the case of each of the foregoing clauses
(a) through (c), net of any expenses (including, without limitation, any
auction, painting, repair or refurbishment expenses in respect of the related
Financed Vehicle) incurred by the Servicer in connection therewith and any
payments required by law to be remitted to the Obligor.

“London Business Day” means any day other than a Saturday, Sunday or day on
which banking institutions in London, England are authorized or obligated by law
or government decree to be closed.

“Monthly Remittance Condition” has the meaning set forth in Section 4.2 of the
Sale and Servicing Agreement.

“Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.

“Negative Carry Amount” means $0.

“Net Swap Payment” means for the Interest Rate Swap Agreement, the net amount
owed by the Issuer to the Swap Counterparty, if any, on any Swap Payment Date,
excluding Swap Termination Payments.

“Net Swap Receipts” means for the Interest Rate Swap Agreement, the net amount
owed by the Swap Counterparty to the Issuer, if any, on any Swap Payment Date,
including, without limitation, any Swap Termination Payments.

 

A-16



--------------------------------------------------------------------------------

“Note” means a Class A-1 Note, Class A-2 Note, Class A-3 Note, Class A-4 Note or
Class B Note, in each case substantially in the forms of Exhibit A to the
Indenture.

“Note Balance” means, with respect to any date of determination, for any Class,
the Class A-1 Note Balance, the Class A-2 Note Balance, the Class A-3 Note
Balance, the Class A-4 Note Balance or the Class B Note Balance, as applicable,
or with respect to the Notes generally, the sum of all of the foregoing.

“Note Depository Agreement” means the agreement, dated as of the Closing Date,
between, the Issuer and DTC, as the initial Clearing Agency relating to the
Notes, as the same may be amended or supplemented from time to time.

“Note Factor” on a Payment Date means, with respect to each Class of Notes, a
six-digit decimal figure equal to the Note Balance of such Class of Notes as of
the end of the related Collection Period divided by the Note Balance of such
Class of Notes as of the Closing Date. The Note Factor will be 1.000000 as of
the Closing Date; thereafter, the Note Factor will decline to reflect reductions
in the Note Balance of such Class of Notes.

“Note Owner” means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or a Person maintaining an account with such Clearing Agency
(directly as a Clearing Agency Participant or as an indirect participant, in
each case in accordance with the rules of such Clearing Agency).

“Note Register” and “Note Registrar” have the respective meanings set forth in
Section 2.4 of the Indenture.

“Noteholder” means, as of any date, the Person in whose name a Note is
registered on the Note Register on such date.

“Notice of Funding Date” means a notice in the form of Exhibit A to the Sale and
Servicing Agreement.

“Obligor” means, for any Receivable, each Person obligated to pay such
Receivable.

“Officer’s Certificate” means (i) with respect to the Issuer, a certificate
signed by any Authorized Officer of the Issuer and (ii) with respect to the
Seller or the Servicer, a certificate signed by the chairman of the board, the
president, any executive vice president, any vice president, the treasurer, any
assistant treasurer or the controller of the Seller or the Servicer, as
applicable.

“Opinion of Counsel” means one or more written opinions of counsel who may,
except as otherwise expressly provided in the Indenture or any other applicable
Transaction Document, be employees of or counsel to the Issuer, the Servicer,
the Seller or the Administrator, and which opinion or opinions comply with any
applicable requirements of the Transaction Documents and are in form and
substance reasonably satisfactory to the recipient(s). Opinions of Counsel need
address matters of law only and may be based upon stated assumptions as to
relevant matters of fact.

 

A-17



--------------------------------------------------------------------------------

“Optional Purchase” has the meaning set forth in Section 8.1 of the Sale and
Servicing Agreement.

“Optional Purchase Price” has the meaning set forth in Section 8.1 of the Sale
and Servicing Agreement.

“Originator” means COAF.

“Other Assets” means any assets (or interests therein) (other than the Trust
Estate) conveyed or purported to be conveyed by the Seller to another Person or
Persons other than the Issuer, whether by way of a sale, capital contribution or
by virtue of the granting of a lien.

“Outstanding” means, as of any date, all Notes (or all Notes of an applicable
Class) theretofore authenticated and delivered under the Indenture except:

(i) Notes (or Notes of an applicable Class) theretofore cancelled by the Note
Registrar or delivered to the Note Registrar for cancellation;

(ii) Notes (or Notes of an applicable Class) or portions thereof the payment for
which money in the necessary amount has been theretofore deposited with the
Indenture Trustee or any Paying Agent in trust for the related Noteholders
(provided, however, that if such Notes are to be redeemed, notice of such
redemption has been duly given pursuant to the Indenture or provision therefor,
satisfactory to the Indenture Trustee, has been made); and

(iii) Notes (or Notes of an applicable Class) in exchange for or in lieu of
other Notes (or Notes of such Class) that have been authenticated and delivered
pursuant to the Indenture unless proof satisfactory to the Indenture Trustee is
presented that any such Notes are held by a bona fide purchaser;

provided that in determining whether Noteholders holding the requisite Note
Balance have given any request, demand, authorization, direction, notice,
consent, vote or waiver hereunder or under any Transaction Document, Notes owned
by the Issuer, the Seller, the Servicer, the Administrator or any of their
respective Affiliates shall be disregarded and deemed not to be Outstanding,
except that, in determining whether the Indenture Trustee shall be protected in
relying upon any such request, demand, authorization, direction, notice,
consent, vote or waiver, only Notes that a Responsible Officer of the Indenture
Trustee knows to be so owned shall be so disregarded. Notes so owned that have
been pledged in good faith may be regarded as Outstanding if the pledgee thereof
establishes to the satisfaction of the Indenture Trustee such pledgee’s right so
to act with respect to such Notes and that such pledgee is not the Issuer, the
Seller, the Servicer, the Administrator or any of their respective Affiliates.

“Owner Trustee” means Wilmington Trust Company, a Delaware banking corporation,
not in its individual capacity but solely as owner trustee under the Trust
Agreement, and any successor Owner Trustee thereunder.

 

A-18



--------------------------------------------------------------------------------

“Paying Agent” means the Indenture Trustee or any other Person that meets the
eligibility standards for the Indenture Trustee set forth in Section 6.11 of the
Indenture and is authorized by the Issuer to make the payments to and
distributions from the Principal Distribution Account, including the payment of
principal of or interest on the Notes on behalf of the Issuer.

“Payment Date” means the 15th day of each calendar month, beginning August 15,
2007; provided, however, whenever a Payment Date would otherwise be a day that
is not a Business Day, the Payment Date shall be the next Business Day. As used
herein, the “related” Payment Date with respect to a Collection Period shall be
deemed to be the Payment Date which immediately follows such Collection Period.

“Payment Default” has the meaning set forth in Section 5.4(a) of the Indenture.

“Permitted Liens” means (a) any liens created by the Transaction Documents;
(b) any liens for taxes not due and payable or the amount of which is being
contested in good faith by appropriate proceedings; and (c) any liens of
mechanics, suppliers, vendors, materialmen, laborers, employees, repairmen and
other like liens securing obligations which are not due and payable or the
amount or validity of which is being contested in good faith by appropriate
proceedings.

“Person” means any individual, corporation, limited liability company, estate,
partnership, joint venture, association, joint stock company, trust (including
any beneficiary thereof), unincorporated organization or government or any
agency or political subdivision thereof.

“Physical Property” has the meaning specified in the definition of “Delivery”
above.

“Pool Balance” means, at any time, the aggregate Principal Balance of the
Receivables at such time.

“Pool Factor” on a Payment Date means a six-digit decimal figure equal to the
Pool Balance as of the end of the preceding Collection Period divided by the sum
of (i) the aggregate Principal Balance of the Receivables as of the Initial
Cut-Off Date plus (ii) the aggregate Principal Balance of any Subsequent
Receivables as of the applicable Subsequent Cut-Off Date. The Pool Factor will
be 1.000000 as of the Cut-Off Date; thereafter, the Pool Factor will decline to
reflect reductions in the Pool Balance.

“Predecessor Note” means, with respect to any particular Note, every previous
Note evidencing all or a portion of the same debt as that evidenced by such
particular Note; provided, however, for the purpose of this definition, any Note
authenticated and delivered under Section 2.5 of the Indenture in lieu of a
mutilated, destroyed, lost or stolen Note shall be deemed to evidence the same
debt as the mutilated, destroyed, lost or stolen Note.

“Pre-Funding Account” means the segregated trust account by that name
established and maintained pursuant to Section 4.1 of the Sale and Servicing
Agreement.

“Principal Balance” means, as of any time, for any Receivable, the principal
balance of such Receivable under the terms of the Receivable determined in
accordance with the Customary

 

A-19



--------------------------------------------------------------------------------

Servicing Practices. The Principal Balance of any Receivable that becomes a
Defaulted Receivable will be deemed to be zero as of the date it becomes a
Defaulted Receivable.

“Principal Distribution Account” means the account by that name established and
maintained pursuant to Section 4.1 of the Sale and Servicing Agreement.

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

“Purchase Agreement” means the Purchase Agreement, dated as of the Closing Date,
between COAF and the Seller, as amended, modified or supplemented from time to
time.

“Purchase Price” has the meaning specified in Section 2.4 of the Purchase
Agreement.

“Purchased Assets” has the meaning set forth in Section 2.2 of the Purchase
Agreement.

“Rating Agency” means Moody’s, Standard & Poor’s or Fitch.

“Rating Agency Condition” means, with respect to any event or circumstance and
each Rating Agency, either (a) written confirmation by such Rating Agency that
the occurrence of such event or circumstance will not cause such Rating Agency
to downgrade or withdraw its rating assigned to any of the Notes or (b) that
such Rating Agency shall have been given notice of such event at least ten days
prior to the occurrence of such event (or, if ten days’ advance notice is
impracticable, as much advance notice as is practicable) and such Rating Agency
shall not have issued any written notice that the occurrence of such event will
itself cause such Rating Agency to downgrade or withdraw its rating assigned to
the Notes.

“Receivable” means any Contract with respect to a new or used automobile,
light-duty truck or motorcycle which shall appear on the Schedule of Receivables
and all Related Security in connection therewith which has not been released
from the lien of the Indenture.

“Receivable Files” is defined in Section 2.4(a) of the Sale and Servicing
Agreement.

“Receivables Purchase Price” means, with respect to any Subsequent Receivables,
96.75% of the aggregate Principal Balance of such Subsequent Receivables as of
the related Subsequent Cut-Off Date (provided, however, that the Receivables
Purchase Price on the final Funding Date may be adjusted as agreed to by the
Seller and the Issuer to be less than 96.75% for the purpose of using all funds
remaining on deposit in the Pre-Funding Account to purchase Subsequent
Receivables).

“Record Date” means, unless otherwise specified in any Transaction Document,
with respect to any Payment Date or Redemption Date, (i) for any Definitive
Notes and for the Certificates, if any, the close of business on the last
Business Day of the calendar month immediately preceding the calendar month in
which such Payment Date or Redemption Date occurs and (ii) for any Book-Entry
Notes, the close of business on the Business Day immediately preceding such
Payment Date or Redemption Date.

 

A-20



--------------------------------------------------------------------------------

“Records” means, for any Receivable, all contracts, books, records and other
documents or information (including computer programs, tapes, disks, software
and related property and rights, to the extent legally transferable) relating to
such Receivable or the related Obligor.

“Redemption Date” means, in the case of a redemption of the Notes pursuant to
Section 10.1 of the Indenture, the Payment Date specified by the Administrator
or the Issuer pursuant to Section 10.1 of the Indenture.

“Redemption Price” means an amount equal to the sum of (a) the unpaid Note
Balance plus (b) accrued and unpaid interest thereon at the applicable Interest
Rate for the Notes being so redeemed, up to but excluding the Redemption Date,
plus (c) all amounts owing to the Swap Counterparty as of the Redemption Date.

“Registered Holder” means the Person in whose name a Note is registered on the
Note Register on the related Record Date.

“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, as such regulation may be amended from time
to time and subject to such clarification and interpretation as have been
provided by the Commission in the adopting release (Asset-Backed Securities,
Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (January 7,
2005)) or by the staff of the Commission, or as may be provided in writing by
the Commission or its staff from time to time.

“Related Security” means, for any Receivable, (i) the security interest in the
related Financed Vehicle, (ii) any proceeds from claims on any Insurance Policy
and refunds in connection with extended service agreements relating to such
Receivable (if such Receivable became a Defaulted Receivable after the
applicable Cut-Off Date), (iii) any other property securing the Receivables and
(iv) all proceeds of the foregoing.

“Replacement Interest Rate Swap Agreement” means, with respect to any Swap
Counterparty, any replacement Interest Rate Swap Agreement entered into pursuant
to the conditions set forth in the Interest Rate Swap Agreement.

“Replacement Swap Counterparty” means, with respect to any Swap Counterparty,
any replacement Swap Counterparty under a Replacement Interest Rate Swap
Agreement that satisfies the conditions set forth in the Interest Rate Swap
Agreement.

“Repurchase Price” means, with respect to any Repurchased Receivable, a price
equal to the outstanding Principal Balance (calculated without giving effect to
the last sentence of the definition of “Principal Balance”) of such Receivable
plus any unpaid accrued interest related to such Receivable accrued to and
including the end of the Collection Period preceding the date that such
Repurchased Receivable was purchased by COAF, the Servicer or the Seller, as
applicable.

“Repurchased Receivable” means a Receivable purchased by COAF pursuant to
Section 3.3 of the Purchase Agreement, by the Servicer pursuant to Section 3.6
of the Sale and Servicing Agreement or by the Seller pursuant to Section 2.3 of
the Sale and Servicing Agreement.

 

A-21



--------------------------------------------------------------------------------

“Reserve Account” means the segregated trust account designated as such,
established and maintained pursuant to Section 4.1 of the Sale and Servicing
Agreement.

“Reserve Account Draw Amount” means, for any Payment Date, the amount withdrawn
from the Reserve Account, equal to the lesser of (a) the Available Funds
Shortfall Amount, if any, for such Payment Date or (b) the amount on deposit in
the Reserve Account on such Payment Date. In addition, on any Payment Date
occurring after the end of the Funding Period, if the sum of the amounts in the
Reserve Account and the remaining Available Funds after the payments under
clauses first through seventh of Section 4.4(a) of the Sale and Servicing
Agreement would be sufficient to pay in full the aggregate unpaid Note Balance
of all of the outstanding Classes of Notes, then the Reserve Account Draw Amount
will, if so specified by the Servicer in the Servicer’s Certificate, include
such additional amount as may be necessary to pay all Outstanding Notes in full.

“Reserve Account Excess Amount” means, with respect to any Payment Date, means
an amount equal to the excess, if any, of (a) the amount of cash or other
immediately available funds in the Reserve Account on that Payment Date, after
giving effect to all deposits to and withdrawals from the Reserve Account
relating to that Payment Date, over (b) the Specified Reserve Account Balance
with respect to that Payment Date.

“Residual Interest” means the beneficial interest in the Issuer. The Residual
Interest shall not be represented by a Certificate except upon the request of
the Residual Interestholder pursuant to the terms of the Trust Agreement.

“Residual Interestholder” means the owner of the Residual Interest. The Seller
shall be the initial Residual Interestholder.

“Responsible Officer” means, (a) with respect to the Indenture Trustee, any
officer within the corporate trust department of the Indenture Trustee,
including any vice president, assistant vice president, assistant secretary,
assistant treasurer, trust officer or any other officer of the Indenture Trustee
who customarily performs functions similar to those performed by the persons who
at the time shall be such officers, respectively, or to whom any corporate trust
matter is referred because of such person’s knowledge of and familiarity with
the particular subject and who, in each case, shall have direct responsibility
for the administration of the Indenture, (b) with respect to the Owner Trustee,
any officer within the Corporate Trust Office of the Owner Trustee and having
direct responsibility for the administration of the Issuer, including any Vice
President, Assistant Vice President, Assistant Treasurer, Assistant Secretary,
or any other officer customarily performing functions similar to those performed
by any of the above designated officers and also, with respect to a particular
matter, any other officer to whom such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject and (c) with
respect to the Servicer or Seller, any officer of such Person having direct
responsibility for the transactions contemplated by the Transaction Documents,
including the President, Treasurer or Secretary or any Vice President, Assistant
Vice President, Assistant Treasurer, Assistant Secretary, or any other officer
customarily performing functions similar to those performed by any of the above
designated officers and also, with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject.

 

A-22



--------------------------------------------------------------------------------

“Sale and Servicing Agreement” means the Sale and Servicing Agreement, dated as
of the Closing Date, between the Seller, the Issuer, the Servicer and the
Indenture Trustee, as the same may be amended, modified or supplemented from
time to time.

“Sarbanes Certification” has the meaning set forth in Section 9.22(b) of the
Sale and Servicing Agreement.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended, modified
or supplemented from time to time, and any successor law thereto.

“Schedule of Receivables” means, as the context may require, (i) the schedule of
Initial Receivables or Subsequent Receivables, as the case may be, transferred
to the Issuer on the Closing Date or a Funding Date, respectively, or
(ii) collectively, the schedule of all Receivables assigned to the Issuer by the
Seller as of the date of determination, with such additions and deletions as
properly made pursuant to the Transaction Documents.

“Second Allocation of Principal” means, with respect to any Payment Date, an
amount equal to the excess, if any, of (a) the Note Balance of the Notes as such
Payment Date minus the First Allocation of Principal for such Payment Date, over
(b) the sum of (i) the Pool Balance as of the end of the related Collection
Period plus (ii) amounts, if any, on deposit in the Pre-Funding Account as of
the end of the related Collection Period minus (iii) the YSOC Amount; provided,
however, that the Second Allocation of Principal for any Payment Date on and
after the Final Scheduled Payment Date for any Class of Notes shall not be less
than the amount that is necessary to reduce the Note Balance of that Class to
zero (after the application of the First Allocation of Principal).

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” means Capital One Auto Receivables, LLC, a Delaware limited liability
company.

“Senior Swap Termination Payment” means any Swap Termination Payment owed by the
Issuer to the Swap Counterparty under the Interest Rate Swap Agreement arising
due to (a) the failure of the Issuer to make payments due under the Interest
Rate Swap Agreement, (b) the occurrence of any bankruptcy or insolvency event
with respect to the Issuer, (c) the illegality of the transactions contemplated
by the Interest Rate Swap Agreement, (d) any redemption, acceleration, auction,
clean-up call or other prepayment in full, but not in part, of the notes under
the Indenture or any Event of Default under the Indenture that results in rights
or remedies being exercised with respect to the Collateral or (e) an amendment
by the Issuer or any Affiliate of the Issuer of any Transaction Document without
the prior consent of the Swap Counterparty to the extent that such consent is
required under such Transaction Document.

“Servicer” means COAF, initially, and any replacement Servicer appointed
pursuant to the Sale and Servicing Agreement.

“Servicer’s Certificate” means the certificate delivered pursuant to Section 3.8
of the Sale and Servicing Agreement.

 

A-23



--------------------------------------------------------------------------------

“Servicer Termination Event” means any one or more of the following that shall
have occurred and be continuing:

(a) any failure by the Servicer to deliver or cause to be delivered any required
payment to the Indenture Trustee for distribution to the Noteholders, which
failure continues unremedied for five Business Days after discovery thereof by a
Responsible Officer of the Servicer or receipt by the Servicer of written notice
thereof from the Indenture Trustee or Noteholders evidencing at least a 25% of
the Note Balance of the Notes, voting together as a single Class;

(b) any failure by the Servicer to duly observe or perform in any material
respect any other of its covenants or agreements in the Sale and Servicing
Agreement, which failure materially and adversely affects the rights of the
Issuer or the Noteholders, and which continues unremedied for 90 days after
discovery thereof by a Responsible Officer of the Servicer or receipt by the
Servicer of written notice thereof from the Indenture Trustee or Noteholders
evidencing at least 25% of the Note Balance of the Notes, voting together as a
single Class; provided, however, that no Servicer Termination Event will result
from the breach by the Servicer of any covenant for which the repurchase of the
affected Receivable is specified as the sole remedy pursuant to Section 3.6 of
the Sale and Servicing Agreement; or

(c) the Servicer suffers a Bankruptcy Event.

“Servicing Criteria” shall mean the “servicing criteria” set forth in
Item 1122(d) of Regulation AB.

“Servicing Fee” means, for any Payment Date, the product of (A) one-twelfth (or,
in the case of the first Payment Date, a fraction, the numerator of which is the
number of days from but not including the Initial Cut-Off Date to and including
the last day of the first Collection Period and the denominator of which is
360), (B) the Servicing Fee Rate and (C) the Pool Balance as of the first day of
the related Collection Period (or, in the case of the first Payment Date, as of
the Initial Cut-Off Date). The Servicing Fee for the first Payment Date shall be
$717,772.07.

“Servicing Fee Rate” means 0.50% per annum.

“Simple Interest Method” means the method of calculating interest due on a motor
vehicle receivable on a daily basis based on the actual outstanding principal
balance of the receivable on that date.

“Simple Interest Receivable” means any motor vehicle receivable pursuant to
which the payments due from the Obligors during any month are allocated between
interest, principal and other charges based on the actual date on which a
payment is received and for which interest is calculated using the Simple
Interest Method.

“Specified Reserve Account Balance” for any Payment Date means the sum of
(x) the greater of (a) 0.50% of the sum of (i) the Pool Balance as of the
Initial Cut-Off Date and (ii) the initial aggregate Principal Balance of all
Subsequent Receivables, calculated as of their respective Subsequent Cut-Off
Dates, transferred on any Funding Date on or prior to that

 

A-24



--------------------------------------------------------------------------------

Payment Date and (b) 2.00% of the Pool Balance as of the last day of the
preceding calendar month, and (y) during the Funding Period, the Negative Carry
Amount; provided, however, that in no event will the “Specified Reserve Account
Balance” for a Payment Date exceed the aggregate Note Balance of the Class A
Notes and the Class B Notes after giving effect to all payments on that Payment
Date; provided, further, however, if (i) the Specified Reserve Reduction Trigger
is met on the July 2009 Payment Date, the percentage in clause (a) will be
reduced to 0.25% on such Payment Date and shall remain at such percentage for
each Payment Date thereafter; or (ii) the Specified Reserve Reduction Trigger is
met on the January 2010 Payment Date, the percentage in clause (a) will be
reduced to 0.25% on such Payment Date (regardless of whether the Specified
Reserve Reduction Trigger was met on the July 2009 Payment Date) and shall
remain at such percentage for each Payment Date thereafter. The Specified
Reserve Account Balance may be reduced to a lesser amount as determined by the
Seller if such reduction satisfies the Rating Agency Condition.

“Specified Reserve Reduction Trigger” shall mean a test that will be met if
(a) the Average Delinquency Ratio Test and the Cumulative Net Loss Ratio Test
for the July 2009 Payment Date or the January 2010 Payment Date are met and
(b) the amount on deposit in the Reserve Account on the July 2009 Payment Date
or the January 2010 Payment Date, as applicable (after giving effect to all
deposits to and withdrawals from the Reserve Account on that Payment Date), is
equal to or greater than the Specified Reserve Account Balance for the July 2009
Payment Date or the January 2010 Payment Date, as applicable.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor that is a nationally recognized
statistical rating organization.

“Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
Del. Code § 3801 et seq.

“Subordinate Swap Termination Payment” means any Swap Termination Payment owed
by the Issuer to the Swap Counterparty under the Interest Rate Swap Agreement
other than a Senior Swap Termination Payment.

“Subsequent Cut-Off Date” means, with respect to any Subsequent Receivable, the
date specified in the Notice of Funding Date related to such Subsequent
Receivable.

“Subsequent Purchased Assets” has the meaning set forth in Section 2.2 of the
Purchase Agreement.

“Subsequent Receivable” means a Receivable transferred to the Issuer by the
Seller on a Funding Date.

“Subsequent Reserve Account Deposit Amount” means, with respect to a Funding
Date, an amount equal to 1.00% of the aggregate Principal Balance of the
Subsequent Receivables transferred on such Funding Date as of the related
Subsequent Cut-Off Date.

“Subsequent Transferred Assets” means (a) the Subsequent Purchased Assets,
(b) all of the Seller’s rights under the Purchase Agreement and (c) all proceeds
of the foregoing.

 

A-25



--------------------------------------------------------------------------------

“Sub-Servicer” means any Affiliate of the Servicer or any sub-contractor to whom
any or all duties of the Servicer (including, without limitation, its duties as
custodian) under the Transaction Documents have been delegated in accordance
with Section 6.5 of the Sale and Servicing Agreement.

“Supplemental Servicing Fees” means any and all (i) late fees, (ii) extension
fees, (iii) non-sufficient funds charges and (iv) any and all other
administrative fees or similar charges allowed by applicable law with respect to
any Receivable.

“Swap Collateral Account” means a single Eligible Account in the name of the
Indenture Trustee, which shall be designated as the “Swap Collateral Account”
which shall be held in trust for the benefit of the Noteholders established
pursuant to Section 4.8(e) of the Sale and Servicing Agreement.

“Swap Counterparty” means the Initial Swap Counterparty and any Replacement Swap
Counterparty.

“Swap Payment Date” means the date on which Net Swap Receipts or Net Swap
Payments, as applicable, are required to be made pursuant to the Interest Rate
Swap Agreement.

“Swap Replacement Proceeds” means any amounts received from a Replacement Swap
Counterparty in consideration for entering into a Replacement Interest Rate Swap
Agreement for a terminated Interest Rate Swap Agreement.

“Swap Termination Payment” means payments due to the Swap Counterparty by the
Issuer or to the Issuer by the Swap Counterparty, including interest that may
accrue thereon, under the Interest Rate Swap Agreement due to a termination of
the Interest Rate Swap Agreement due to an “event of default” or “termination
event” under the Interest Rate Swap Agreement.

“Swap Termination Payment Account” means a single Eligible Account held in the
United States in the name of the Indenture Trustee for the benefit of the
Noteholders pursuant to Section 4.8(b) of the Sale and Servicing Agreement.

“TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended
and as in force on the date hereof, unless otherwise specifically provided.

“Transaction Documents” means the Indenture, the Notes, the Note Depository
Agreement, the Sale and Servicing Agreement, the Purchase Agreement, the
Administration Agreement, the Trust Agreement, the Limited Guaranty and the
Initial Interest Rate Swap Agreement, as the same may be amended or modified
from time to time.

“Transferred Assets” means (a) the Initial Transferred Assets and (b) the
Subsequent Transferred Assets.

“Trust Accounts” has the meaning set forth in Section 4.1 of the Sale and
Servicing Agreement.

 

A-26



--------------------------------------------------------------------------------

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, Physical Property, book-entry securities, uncertificated securities or
otherwise), and all proceeds of the foregoing.

“Trust Agreement” means the Trust Agreement, dated as of June 1, 2007, as
amended and restated by the Amended and Restated Trust Agreement dated as of the
Closing Date, between the Seller and the Owner Trustee, as the same may be
amended and supplemented from time to time.

“Trust Estate” means all money, accounts, chattel paper, general intangibles,
goods, instruments, investment property and other property of the Issuer,
including without limitation (i) the Receivables acquired by the Issuer under
the Sale and Servicing Agreement and all Receivable Files, Related Security and
Collections thereon, (ii) the security interests in the Financed Vehicles,
(iii) any proceeds from claims on any Insurance Policy and refunds in connection
with extended service agreements relating to Receivables which became Defaulted
Receivables after the applicable Cut-Off Date, (iv) any other property securing
the Receivables, (v) the rights of the Issuer to the funds on deposit from time
to time in the Trust Accounts and any other account or accounts established
pursuant to the Indenture or Sale and Servicing Agreement and all cash,
investment property and other property from time to time credited thereto and
all proceeds thereof (including investment earnings, net of losses and
investment expenses, on amounts on deposit therein), (vi) the rights of the
Seller, as buyer, under the Purchase Agreement, (vii) rights under the Sale and
Servicing Agreement, the Limited Guaranty and the Initial Interest Rate Swap
Agreement and (viii) all proceeds of the foregoing.

“UCC” means, unless the context otherwise requires, the Uniform Commercial Code
as in effect in the relevant jurisdiction, as amended from time to time.

“United States” or “USA” means the United States of America (including all
states, the District of Columbia and political subdivisions thereof).

“YSOC Amount” means, with respect to each Payment Date, the product of 3.25% and
the Pool Balance as of the last day of the related Collection Period.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Unless otherwise inconsistent with the terms
of this Agreement, all accounting terms used herein shall be interpreted, and
all accounting determinations hereunder shall be made, in accordance with GAAP.
Amounts to be calculated hereunder shall be continuously recalculated at the
time any information relevant to such calculation changes.

 

A-27